
	
		II
		111th CONGRESS
		2d Session
		S. 3601
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Mr. Merkley (for
			 himself, Mr. Carper,
			 Mr. Udall of New Mexico, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the oil independence of the United States, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil Independence for a Stronger
			 America Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—National energy security program
					Sec. 101. National energy security program.
					Sec. 102. National Energy Security Council.
					TITLE II—Vehicle fuel economy
					Sec. 201. Vehicle fuel economy.
					TITLE III—Electric vehicle deployment
					Sec. 301. Findings.
					Sec. 302. Definitions.
					Sec. 303. National Electric Drive Vehicle Deployment
				Program.
					Sec. 304. Targeted Electric Drive Vehicle Deployment
				Communities Program.
					Sec. 305. Modifications to tax credits.
					Sec. 306. Qualified plug-in electric drive motor vehicle
				refueling property bonds.
					Sec. 307. Utility planning for plug-in electric drive
				vehicles.
					Sec. 308. Federal fleets.
					Sec. 309. Advanced batteries for tomorrow prize.
					Sec. 310. Research and development program.
					Sec. 311. Study on the supply of raw materials.
					Sec. 312. Plug-in Electric Drive Vehicle Technical Advisory
				Committee.
					Sec. 313. Plug-in Electric Drive Vehicle Interagency Task
				Force.
					Sec. 314. Prohibition on disposing of advanced batteries in
				landfills.
					Sec. 315. Loan guarantees for advanced battery purchases for
				use in stationary applications.
					Sec. 316. Model updating building codes, permitting and
				inspection processes, and zoning or parking rules.
					Sec. 317. Workforce training.
					Sec. 318. Credit for grid-interactive plug-in
				vehicles.
					TITLE IV—Transportation infrastructure
					Subtitle A—Transportation options for families and
				businesses
					Sec. 401. Oil savings and greenhouse gas emission reductions
				through transportation efficiency.
					Sec. 402. Investing in transportation greenhouse gas emission
				reduction programs.
					Sec. 403. Commuter benefits equity.
					Subtitle B—Freight transportation
					Sec. 411. Freight transportation goal and plan.
					Sec. 412. Freight rail congestion grants.
					Sec. 413. Rail electrification study.
					TITLE V—Alternative transportation fuels
					Subtitle A—Advanced biofuels
					Sec. 501. Allowance of investment tax credit for advanced
				biofuel facilities.
					Sec. 502. Grants for advanced biofuel facility
				property.
					Sec. 503. Inclusion of algae-based biofuel in definition of
				cellulosic biofuel.
					Sec. 504. Extension of cellulosic biofuel producer
				credit.
					Sec. 505. Extension of special allowance for cellulosic biofuel
				plant property.
					Sec. 506. Extension of incentives for biodiesel and renewable
				diesel.
					Sec. 507. Extension of alcohol fuels tax credits.
					Subtitle B—Powering vehicles with natural gas
					Sec. 511. Credit for qualified natural gas motor
				vehicles.
					Sec. 512. Natural gas vehicle bonds.
					Sec. 513. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					Sec. 514. Study of increasing natural gas and liquefied
				petroleum gas vehicles in Federal fleet.
					TITLE VI—Heating oil and propane conservation
					Sec. 601. Energy efficiency improvements for heating oil,
				propane, and kerosene use in homes and commercial buildings.
					Sec. 602. Renewable biomass thermal energy for commercial
				buildings.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CouncilThe term Council means the
			 National Energy Security Council established by section 102.
			(3)National oil
			 independence goalThe term national oil independence
			 goal means the national oil independence goal established under section
			 101(c).
			(4)National oil
			 independence planThe term national oil independence
			 plan means the national oil independence plan established under section
			 101(d).
			INational energy
			 security program
			101.National
			 energy security program
				(a)EstablishmentThere
			 is established in the Executive Office of the President the national energy
			 security program.
				(b)MissionThe
			 mission of the national energy security program shall be to coordinate the
			 activities and policies of the Federal Government to ensure, to the maximum
			 extent practicable, that the United States meets—
					(1)goals for
			 reducing oil dependence, oil imports, and oil consumption; and
					(2)other energy
			 policy goals, including goals for—
						(A)enhancing the
			 competitiveness of the United States in clean energy technology;
						(B)strengthening
			 clean energy technology manufacturing in the United States;
						(C)reducing
			 greenhouse gas emissions; and
						(D)reducing other
			 environmental impacts.
						(c)National oil
			 independence goal
					(1)In
			 generalSubject to paragraph (2), it is the goal of the United
			 States to reduce oil consumption by 8,000,000 barrels per day by calendar year
			 2030 (as compared to the rate of oil consumption projected for calendar year
			 2030 as of the date of enactment of this Act).
					(2)AdjustmentsThe
			 President, in consultation with the Council—
						(A)may adjust the
			 goal established under paragraph (1); and
						(B)shall ensure that
			 the goal represents the maximum practicable oil savings achievable, taking into
			 account other benefits of reducing oil consumption (including economic,
			 security, and environmental benefits) and costs or other economic
			 effects.
						(d)National oil
			 independence plan
					(1)In
			 generalThe President, in coordination with the Council and the
			 Director of the Office of Management and Budget, shall—
						(A)develop a
			 national oil independence plan that describes programs and activities that will
			 be implemented to meet or exceed the national oil independence goal;
						(B)submit the
			 national oil independence plan to Congress not later than 180 days after the
			 date of enactment of this Act; and
						(C)submit an updated
			 national oil independence plan to Congress every 2 years thereafter.
						(2)Review of
			 Federal policies, programs, and authoritiesNot later than 120
			 days after the date of enactment of this Act, the President, in coordination
			 with the Council and the Director of the Office of Management and Budget, shall
			 review existing programs and authorities of the Federal Government and other
			 applicable policies (including tax policies) to determine—
						(A)(i)which programs,
			 authorities, or policies could be used to accelerate reductions in oil
			 dependence; and
							(ii)the manner by which the programs,
			 authorities, or policies could be used to maximize reductions in oil
			 dependence; and
							(B)(i)which programs,
			 authorities, or policies have the effect of increasing oil consumption and oil
			 dependence or otherwise create barriers to reducing oil consumption and oil
			 dependence; and
							(ii)the manner by which the programs,
			 authorities, or policies—
								(I)have the effect of encouraging oil
			 consumption or oil dependence or otherwise create barriers to reducing oil
			 consumption and oil dependence; and
								(II)could be modified or eliminated to help
			 meet the goal of reducing oil consumption and oil dependence.
								(3)ContentsAt
			 a minimum, the national oil independence plan shall—
						(A)cover
			 implementation of the measures and programs established by this Act;
						(B)describe the
			 results and conclusions of the review conducted under paragraph (2);
						(C)as appropriate,
			 include—
							(i)the
			 use of programs, authorities, or policies described in paragraph (2)(A);
			 and
							(ii)if
			 existing authority allows, proposals to modify or eliminate programs,
			 authorities, or policies described in paragraph (2)(B);
							(D)include
			 recommendations to Congress for legislation that would further—
							(i)promote
			 reductions in oil consumption and oil dependence;
							(ii)reduce barriers
			 to reducing oil consumption and oil dependence; and
							(iii)help meet the
			 energy policy goals of the United States;
							(E)include a
			 timetable for achieving the national oil independence goal, including interim
			 targets on not less than a biennial basis;
						(F)a plan for
			 coordinating actions across the Federal Government, including measures
			 established under this Act, to ensure, to the maximum extent practicable, that
			 the national oil independence goal is met; and
						(G)a timeline for
			 issuing rules, Executive orders, or other policy instruments that will
			 implement the recommendations contained the national oil independence
			 plan.
						(e)Annual requests
			 to CongressWhen submitting annual budget requests to Congress,
			 the President shall include—
					(1)requests for
			 sufficient funding for such programs as are necessary to meet the national oil
			 independence goal;
					(2)requests for
			 additional authority or changes to existing laws or authorities to implement
			 the national oil independence plan; and
					(3)a report on the
			 oil consumption and imports of the United States relative to the national oil
			 independence goal and the interim targets and timelines established in the
			 national oil independence plan.
					102.National
			 Energy Security Council
				(a)EstablishmentThere
			 is established in the Executive Office of the President a National Energy
			 Security Council.
				(b)MissionThe
			 mission of the Council shall be to assist and advise the President in—
					(1)setting and
			 meeting the national oil independence goal;
					(2)developing the
			 national oil independence plan and the requests described in section
			 101(e);
					(3)coordinating the
			 policies, programs, and activities of the Federal program in order to implement
			 the national oil independence plan and meet the national oil independence goal;
			 and
					(4)ensuring that
			 policy decisions and programs are consistent with the energy policy goals of
			 the United States.
					(c)MembershipThe
			 membership of the Council shall consist of—
					(1)the Secretary of
			 Energy;
					(2)the Secretary of
			 Transportation;
					(3)the
			 Administrator;
					(4)the Director of
			 the National Economic Council;
					(5)the Secretary of
			 Commerce;
					(6)the Secretary of
			 Labor;
					(7)the Secretary of
			 Agriculture;
					(8)the Chair of the
			 Council on Environmental Quality;
					(9)the Secretary of
			 Housing and Urban Development;
					(10)the Secretary of
			 State;
					(11)the Director of
			 the Office of Management and Budget; and
					(12)the Director of
			 the Office of Science and Technology Policy.
					(d)ChairThe
			 President shall act as Chair of the Council.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $8,000,000 for each fiscal year.
				IIVehicle fuel
			 economy
			201.Vehicle fuel
			 economy
				(a)Light-Duty
			 vehiclesThe Secretary of Transportation, using the authority
			 provided under section 32902 of title 49, United States Code, and the
			 Administrator, using the authority provided under the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.), shall—
					(1)not later than 1
			 year after the date of enactment of this Act, promulgate joint regulations
			 establishing corporate average fuel economy standards and greenhouse gas
			 emissions limitations for light-duty vehicles manufactured for each of model
			 years 2017 through 2030 to maximize reductions in oil consumption and
			 greenhouse gas emissions consistent with the criteria under those authorities;
			 and
					(2)every 3 years
			 thereafter, update the standards and limitations established under paragraph
			 (1) for model years that are not less than 4 years after the date of the
			 update.
					(b)Medium- and
			 heavy-Duty vehiclesThe Secretary of Transportation, using the
			 authority provided under section 32902 of title 49, United States Code, and the
			 Administrator, using the authority provided under the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.), shall—
					(1)not later than 18
			 months after the date of enactment of this Act, promulgate joint regulations
			 establishing corporate average fuel economy standards and greenhouse gas
			 emissions limitations for medium- and heavy-duty vehicles manufactured for each
			 of model years 2017 through 2030 to maximize reductions in oil consumption and
			 greenhouse gas emissions consistent with the criteria under those authorities;
			 and
					(2)every 3 years
			 thereafter, update the standards and limitations established under paragraph
			 (1) for model years that are not less than 4 years after the date of the
			 update.
					(c)Nonroad
			 vehicles
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Transportation, using the authority provided under
			 section 32902 of title 49, United States Code, and the Administrator, using the
			 authority provided under the Clean Air
			 Act (42 U.S.C. 7401 et seq.), shall promulgate joint regulations
			 establishing fuel economy standards and greenhouse gas emissions limitations
			 for nonroad vehicles to maximize reductions in oil consumption and greenhouse
			 gas emissions.
					(2)InclusionsThe
			 nonroad vehicles described in paragraph (1) shall include, at a minimum—
						(A)airplanes and
			 aviation vehicles;
						(B)passenger and
			 freight rail engines;
						(C)boat and other
			 marine engines; and
						(D)off-highway
			 construction vehicles.
						(3)Effective
			 dateThe standards and limitations established under paragraph
			 (1) shall take effect not earlier than 2 years after the date on which the
			 applicable regulations are promulgated.
					(4)UpdatesThe
			 Secretary of Transportation and the Administrator shall establish a timeline
			 for updating the standards and limitations established under paragraph (1) to
			 maximize reductions in oil consumption and greenhouse gas.
					IIIElectric
			 vehicle deployment
			301.FindingsCongress finds that—
				(1)the United States is the largest consumer
			 of petroleum in the world, consuming 19,500,000 barrels per day of petroleum
			 products during 2008;
				(2)high and volatile international oil prices
			 represent a significant and ongoing threat to the economic and national
			 security of the United States;
				(3)many of the nations on which the United
			 States relies for petroleum supplies or that significantly affect the world
			 petroleum market share neither the national interest nor the values of the
			 United States;
				(4)the United States imports more than 50
			 percent of the petroleum needs of the country each day;
				(5)in 2008, the net deficit of the United
			 States in petroleum trade amounted to more than $380,000,000,000, or nearly 60
			 percent of the total trade deficit;
				(6)the transportation sector of the United
			 States accounts for over 2/3 of total national petroleum
			 consumption and is 94 percent reliant on petroleum;
				(7)the electrification of the light-duty
			 vehicle fleet represents a direct pathway to significant reduction in petroleum
			 dependence, because passenger cars and light trucks account for more than 60
			 percent of the transportation petroleum demand and more than 40 percent of
			 total petroleum demand in the United States;
				(8)the electrification of the light-duty
			 vehicle fleet promotes national energy security because the electric power
			 sector uses a diverse range of domestic electricity generation sources;
				(9)electric drive cars, when running on
			 electric power, produce no tailpipe emissions;
				(10)the deployment of 700,000 plug-in electric
			 drive vehicles would result in a petroleum savings of approximately 10,000,000
			 barrels per year compared to the annual petroleum consumption as of the date of
			 enactment of this Act;
				(11)in 2030, the United States could feasibly
			 deploy more than 100,000,000 plug-in electric drive vehicles, which would
			 result in a petroleum savings of more than 1,000,000,000 barrels of petroleum
			 per year and greenhouse gas reductions of over 300,000,000 tons of carbon
			 dioxide compared to the annual petroleum consumption and greenhouse gas
			 emissions as of the date of enactment of this Act; and
				(12)a targeted deployment program for plug-in
			 electric drive vehicles that is focused on competitively selected deployment
			 communities—
					(A)represents the best opportunity to
			 introduce plug-in electric drive vehicles to the market; and
					(B)with the information learned from the
			 deployment communities, will—
						(i)inform best practices for the wide-scale
			 deployment of plug-in electric drive vehicles; and
						(ii)substantially reduce the oil consumption of
			 the United States.
						302.DefinitionsIn this title:
				(1)AgencyThe term agency has the
			 meaning given the term Executive agency in section 105 of title 5,
			 United States Code.
				(2)Charging infrastructureThe term charging
			 infrastructure means any property (not including a building or the
			 structural components of a building) if the property is used for the recharging
			 of motor vehicles propelled by electricity, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
				(3)CommitteeThe term Committee means the
			 Plug-in Electric Drive Vehicle Technical Advisory Committee established by
			 section 312.
				(4)Deployment communityThe term deployment community
			 means a community selected by the Secretary to be part of the targeted plug-in
			 electric drive vehicles deployment communities program under section
			 304.
				(5)Electric drive vehicleThe term electric drive
			 vehicle means a vehicle that—
					(A)(i)is—
							(I)a light-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) that draws motive power from a
			 battery with a capacity of at least 4 kilowatt-hours;
							(II)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 8,500 pounds and less than 14,000 pounds that draws motive
			 power from a battery with a capacity of at least 8 kilowatt-hours;
							(III)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 14,000 pounds and less than 33,000 pounds that draws motive
			 power from a battery with a capacity of at least 15 kilowatt-hours; or
							(IV)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 33,000 pounds that draws motive power from a battery with a
			 capacity of at least 20 kilowatt-hours; and
							(ii)can be recharged from an external source of
			 electricity for motive power; or
						(B)is a motor vehicle (as the term is defined
			 in section 216 of the Clean Air Act (42 U.S.C. 7550)) that draws motive power
			 from a fuel cell (as the term is defined in section 803 of the Spark M.
			 Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
					(6)Electric utilityThe term electric utility has
			 the meaning given the term in section 3 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2602).
				(7)Federal-aid system of
			 highwaysThe term
			 Federal-aid system of highways means a highway system described in
			 section 103 of title 23, United States Code.
				(8)Plug-in electric drive vehicle
					(A)In generalThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)).
					(B)InclusionsThe term plug-in electric drive
			 vehicle includes—
						(i)a low speed plug-in electric drive vehicles
			 that meet the Federal Motor Vehicle Safety Standards described in section
			 571.500 of title 49, Code of Federal Regulations (or successor regulations);
			 and
						(ii)any other motor vehicles that can be
			 recharged from an external source of motive power and that is authorized to
			 travel on the Federal-aid system of highways.
						(9)PrizeThe term Prize means the
			 Advanced Batteries for Tomorrow Prize established by section 309.
				(10)SecretaryThe term Secretary means the
			 Secretary of Energy.
				(11)Task ForceThe term Task Force means the
			 Plug-in Electric Drive Vehicle Interagency Task Force established by section
			 313.
				303.National Electric Drive Vehicle Deployment
			 Program
				(a)In generalThere is established within the Department
			 of Energy a national electric drive vehicle deployment program.
				(b)National plan
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall develop a national plan for electric
			 drive vehicle deployment that includes—
						(A)an assessment of the maximum feasible
			 deployment of plug-in electric drive vehicles by 2020 and 2030;
						(B)the establishment of national goals for
			 market penetration of plug-in electric drive vehicles by 2020 and 2030;
						(C)a plan for using the successes and barriers
			 to deployment identified by the deployment communities program established
			 under section 304 to prepare communities across the nation for the rapid
			 deployment of plug-in electric drive vehicles that includes—
							(i)measures that communities not selected as
			 deployment communities should implement to prepare for electric drive vehicle
			 deployment; and
							(ii)any recommendations to the President or
			 Congress on the manner in which the Federal Government can assist communities
			 not selected as deployment communities in preparing for electric vehicle
			 deployment—
								(I)to support national plug-in electric drive
			 vehicle deployment; and
								(II)to benefit from the lessons learned by
			 targeted electric drive vehicle deployment communities;
								(D)a plan for providing technical assistance
			 to communities across the United States to prepare for plug-in electric drive
			 vehicle deployment; and
						(E)in consultation with the Task Force, any
			 recommendations to the President and to Congress for changes in Federal
			 programs (including laws, regulations, and guidelines)—
							(i)to better promote the deployment of plug-in
			 electric drive vehicles; and
							(ii)to reduce barriers to the deployment of
			 plug-in electric drive vehicles.
							(2)UpdatesThe Secretary shall use market data and
			 information from the targeted electric drive vehicle deployment communities
			 program established under section 304 to regularly update the plan to reflect
			 real world market conditions.
					(c)Technical assistance
					(1)In generalIn carrying out this section, the Secretary
			 shall provide, at the request of the applicable local elected official,
			 technical assistance to communities to assist with the deployment of plug-in
			 electric drive vehicles.
					(2)PriorityIn providing technical assistance under
			 this subsection, the Secretary shall give priority to—
						(A)communities that—
							(i)applied to participate in the program
			 described in section 304 but were not selected to be deployment communities;
			 and
							(ii)submitted applications that were evaluated
			 as the most worthy of selection based on criteria established by the
			 Secretary;
							(B)communities that have established the most
			 engaged partnerships among stakeholders, including, at a minimum—
							(i)elected and appointed officials from each
			 of the participating State, local, and tribal governments;
							(ii)all relevant generators and distributors of
			 electricity;
							(iii)public utility commissions;
							(iv)departments of public works and
			 transportation;
							(v)owners and operators of property that will
			 be essential to the deployment of a sufficient level of publicly available
			 charging infrastructure (including privately owned parking lots or
			 structures);
							(vi)plug-in electric drive vehicle
			 manufacturers or retailers;
							(vii)third-party providers of charging
			 infrastructure or services;
							(viii)owners of any major fleet that will
			 participate in the program;
							(ix)as appropriate, owners and operators of
			 regional electric power distribution and transmission facilities; and
							(x)other existing community coalitions
			 recognized by the Department of Energy; and
							(C)communities that have best demonstrated
			 that the public is likely to embrace plug-in electric drive vehicles.
						(d)ReportThe Secretary shall submit biennially to
			 the appropriate committees of Congress a report on the progress made in
			 implementing the national plan described in subsection (b) that
			 includes—
					(1)a description of the progress made by the
			 technical assistance program under subsection (c); and
					(2)any updated recommendations of the
			 Secretary for changes in Federal programs to promote the purposes of this
			 section.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for fiscal
			 years 2011 through 2016.
				304.Targeted Electric Drive Vehicle Deployment
			 Communities Program
				(a)Establishment
					(1)In generalThere is established within the national
			 electric drive deployment program established under section 303 a targeted
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
					(2)Phase 1
						(A)In generalThe Secretary shall establish a competitive
			 process to select at least 5 and not more than 15 phase 1 deployment
			 communities for the Program.
						(B)Eligible entitiesIn selecting participants for the Program
			 under paragraph (1), the Secretary shall only consider applications submitted
			 by State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
						(C)SelectionNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall select the phase 1 deployment
			 communities under this paragraph.
						(D)TerminationPhase 1 of the Program shall be carried out
			 for a 5-year period beginning on the date funding under this title is first
			 provided to the deployment community.
						(3)Phase 2Not later than 5 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 analyzes the success of phase I and, if, based on the phase I analysis, the
			 Secretary determines that a phase II program is warranted, makes
			 recommendations and describes a plan for phase II, including—
						(A)recommendations regarding—
							(i)the number of additional deployment
			 communities that should be selected;
							(ii)the manner in which criteria for selection
			 should be updated;
							(iii)the manner in which incentive structures
			 for phase 2 deployment should be changed; and
							(iv)whether other forms of onboard energy
			 storage for electric drive vehicles should be included in phase 2; and
							(B)a request for appropriations to implement
			 phase 2 of the Program.
						(b)GoalsThe goals of the Program are—
					(1)to facilitate the rapid deployment of
			 plug-in electric drive vehicles, including—
						(A)the deployment of 700,000 plug-in electric
			 drive vehicles in phase 1 in the deployment communities selected under
			 paragraph (2);
						(B)the near-term achievement of significant
			 market penetration in deployment communities; and
						(C)the achievement of significant market
			 penetration nationally;
						(2)to establish models for the rapid
			 deployment of plug-in electric drive vehicles nationally, including for the
			 deployment of residential and publicly available charging
			 infrastructure;
					(3)to increase consumer knowledge and
			 acceptance of plug-in electric drive vehicles;
					(4)to encourage the innovation and investment
			 necessary to achieve mass market deployment of plug-in electric drive
			 vehicles;
					(5)to demonstrate the integration of plug-in
			 electric drive vehicles into electricity distribution systems and the larger
			 electric grid while maintaining grid system performance and reliability;
					(6)to demonstrate protocols and communication
			 standards that facilitate vehicle integration into the grid and provide
			 seamless charging for consumers traveling through multiple utility distribution
			 systems;
					(7)to investigate differences among deployment
			 communities and to develop best practices for implementing vehicle
			 electrification in various communities, including best practices for planning
			 for and facilitating the construction of residential and publicly available
			 infrastructure to support plug-in electric drive vehicles;
					(8)to collect comprehensive data on the
			 purchase and use of plug-in electric vehicles to inform best practices for
			 rapidly deploying plug-in electric drive vehicles in other locations, including
			 for the installation of charging infrastructure; and
					(9)to reduce and displace petroleum use and
			 reduce greenhouse gas emissions by accelerating the deployment of plug-in
			 electric drive vehicles in the United States.
					(c)Phase 1 deployment community selection
			 criteria
					(1)In generalThe Secretary shall ensure, to the maximum
			 extent practicable, that selected deployment communities in phase 1 serve as
			 models of deployment for various communities across the United States.
					(2)SelectionIn selecting communities under this
			 section, the Secretary—
						(A)shall ensure, to the maximum extent
			 practicable, that—
							(i)the combination of selected communities is
			 diverse in population, demographics, urban and suburban composition, typical
			 commuting patterns, climate, type of utility (including regulated, municipal,
			 cooperative, and vertically integrated utilities), and geography;
							(ii)at least 1 community selected has a
			 population of less than 125,000;
							(iii)each deployment community will achieve
			 significant market penetration; and
							(iv)the deployment communities present a strong
			 opportunity for replication in other communities across the United
			 States;
							(B)is encouraged to select a combination of
			 deployment communities that includes multiple models or approaches for
			 deploying plug-in electric drive vehicles that the Secretary believes are
			 reasonably likely to be effective, including multiple approaches to the
			 deployment of charging infrastructure; and
						(C)in addition to the criteria described in
			 subparagraph (A), may give preference to applicants proposing a greater
			 non-Federal cost share.
						(3)Criteria
						(A)In generalNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall publish criteria for the selection
			 of deployment communities that include requirements that applications be
			 submitted by a State, tribal, or local government entity (or groups of State,
			 tribal, or local government entities).
						(B)Application requirementsThe criteria published by the Secretary
			 under subparagraph (A) shall include application requirements that, at a
			 minimum, include—
							(i)goals for—
								(I)the number of plug-in electric drive
			 vehicles to be deployed in the community;
								(II)the expected percentage of light-duty
			 vehicle sales that would be sales of plug-in electric drive vehicles;
			 and
								(III)the adoption of plug-in electric drive
			 vehicles (including medium- or heavy-duty vehicles) in private and public
			 fleets during the 5-year duration of the Program;
								(ii)evidence that—
								(I)the public is likely to embrace plug-in
			 electric drive vehicles; and
								(II)automobile manufacturers and dealers will
			 be able to provide and service the targeted number of plug-in electric drive
			 vehicles in the community for the duration of the program;
								(iii)clearly defined geographic boundaries of
			 the proposed deployment area;
							(iv)a community deployment plan for the
			 deployment of plug-in electric drive vehicles, charging infrastructure, and
			 services in the deployment community;
							(v)assurances that a majority of the vehicle
			 deployments anticipated in the plan will be for personal vehicles authorized to
			 travel on the United States Federal-aid system of highways, but may also
			 include—
								(I)private or public sector plug-in electric
			 drive fleet vehicles;
								(II)medium- and heavy-duty hybrid
			 vehicles;
								(III)low speed plug-in electric drive vehicles
			 that meet Federal Motor Vehicle Safety Standards described in section 571.500
			 of title 49, Code of Federal Regulations; and
								(IV)any other plug-in electric drive vehicle
			 authorized to travel on the United States Federal-aid system of highways;
			 and
								(vi)any other merit-based criteria, as
			 determined by the Secretary.
							(4)Community deployment plansPlans for the deployment of plug-in
			 electric drive vehicles shall include—
						(A)a proposed level of cost sharing in
			 accordance with subsection (d)(2)(C);
						(B)documentation demonstrating a substantial
			 partnership with relevant stakeholders, including—
							(i)a list of stakeholders that
			 includes—
								(I)elected and appointed officials from each
			 of the participating State, local, and tribal governments;
								(II)all relevant generators and distributors of
			 electricity;
								(III)State utility regulatory
			 authorities;
								(IV)departments of public works and
			 transportation;
								(V)owners and operators of property that will
			 be essential to the deployment of a sufficient level of publicly available
			 charging infrastructure (including privately owned parking lots or
			 structures);
								(VI)plug-in electric drive vehicle
			 manufacturers or retailers;
								(VII)third-party providers of charging
			 infrastructure or services;
								(VIII)owners of any major fleet that will
			 participate in the program;
								(IX)as appropriate, owners and operators of
			 regional electric power distribution and transmission facilities; and
								(X)as appropriate, other existing community
			 coalitions recognized by the Department of Energy;
								(ii)evidence of the commitment of the
			 stakeholders to participate in the partnership;
							(iii)a clear description of the role and
			 responsibilities of each stakeholder; and
							(iv)a plan for continuing the engagement and
			 participation of the stakeholders, as appropriate, throughout the
			 implementation of the deployment plan;
							(C)a description of the number of plug-in
			 electric drive vehicles anticipated to be plug-in electric drive personal
			 vehicles and the number of plug-in electric drive vehicles anticipated to be
			 privately owned fleet or public fleet vehicles;
						(D)a plan for deploying residential and
			 publicly available charging infrastructure, including—
							(i)an assessment of the number of consumers
			 who will have access to private residential charging infrastructure;
							(ii)an approach for accommodating residents who
			 are not able to charge vehicles at the place of residence;
							(iii)a plan for ensuring that the charging
			 infrastructure be able to send and receive the information needed to interact
			 with the grid and be compatible with smart grid technologies to the extent
			 appropriate;
							(iv)an estimate of how many charging stations
			 will be needed and where to locate the stations;
							(v)a plan for how much publicly available
			 charging infrastructure will be privately funded or located on private
			 property; and
							(vi)a description of equipment to be deployed,
			 including assurances that, to the maximum extent practicable, equipment to be
			 deployed will meet open, nonproprietary standards for connecting to plug-in
			 electric drive vehicles that are either—
								(I)commonly accepted by industry at the time
			 the equipment is being acquired; or
								(II)meet the standards developed by the
			 Director of the National Institute of Standards and Technology under section
			 1305 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17385);
								(E)a plan for effective marketing of plug-in
			 electric drive vehicles, charging services, and infrastructure;
						(F)descriptions of updated building codes (or
			 a plan to update building codes before or during the grant period) to include
			 charging infrastructure or dedicated circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations;
						(G)descriptions of updated construction
			 permitting or inspection processes (or a plan to update construction permitting
			 or inspection processes) to allow for expedited installation of charging
			 infrastructure for purchasers of plug-in electric drive vehicles, including a
			 permitting process that allows a vehicle purchaser to have charging
			 infrastructure installed within 3 business days;
						(H)descriptions of updated zoning, parking
			 rules, or other local ordinances as are necessary to facilitate the
			 installation of publicly available charging infrastructure and to allow for
			 access to publicly available charging infrastructure, as appropriate;
						(I)additional incentives, beyond those
			 established by this title, for the purchasers of plug-in electric drive
			 vehicles, including rebates or reductions in sales taxes or registration fees,
			 preferred parking spaces, and single rider access to high occupancy vehicle
			 lanes for plug-in electric drive vehicles;
						(J)additional incentives, beyond those
			 established by this title, for the installation of charging
			 infrastructure;
						(K)a proposed plan for making necessary
			 utility and grid upgrades, including economically sound information technology
			 upgrades and a plan for recovering the cost of the upgrades;
						(L)a description of utility, grid operator, or
			 third-party charging service provider, policies and plans for accommodating the
			 deployment of plug-in electric drive vehicles, including—
							(i)rate structures or provisions and billing
			 protocols for the charging of plug-in electric drive vehicles, including, as
			 appropriate—
								(I)accommodation for billing for—
									(aa)charging at a place of residence and at
			 publicly available charging infrastructure; and
									(bb)vehicle owners who cannot charge at home by
			 virtue of the nature of their residence; and
									(II)rate structures or provisions that benefit
			 consumers by facilitating—
									(aa)charging off-peak rates;
									(bb)load management strategies that optimize
			 reliable and economical operation of the grid;
									(cc)utilities, grid operators, or third-party
			 charging services to draw battery charge for use on the grid; or
									(dd)the offer of other benefits to the utility
			 system or the grid;
									(ii)analysis of potential impacts to the
			 grid;
							(iii)plans for using information technology or
			 third-party aggregators to minimize the effects of charging on peak
			 loads;
							(iv)plans for working with smart grid
			 technologies or third-party aggregators for the purposes of smart charging and
			 for allowing 2-way communication and electricity movement; and
							(v)plans for anticipating vehicle-to-grid
			 applications that will allow batteries in cars as well as banks of batteries to
			 be used for grid storage, ancillary services provision, and backup
			 power;
							(M)a deployment timeline;
						(N)a plan for monitoring and evaluating the
			 implementation of the plan, including metrics for assessing the success of the
			 deployment and an approach to updating the plan, as appropriate; and
						(O)a description of the manner in which any
			 grant funds applied for under subsection (d) will be used and the proposed
			 local cost share for the funds.
						(d)Phase 1 applications and grants
					(1)In generalNot later than 120 days after the date of
			 publication by the Secretary of the selection criteria described in subsection
			 (c)(3), any State, tribe, or local government, or group of State, tribe, or
			 local governments may apply to the Secretary to become a deployment
			 community.
					(2)Grants
						(A)In generalIn each application, the applicant may
			 request up to $250,000,000 in financial assistance from the Secretary to fund
			 projects in the deployment community.
						(B)Use of fundsFunds provided through a grant under this
			 paragraph may be used to help implement the plan for the deployment of plug-in
			 electric drive vehicles included in the application, including—
							(i)planning for and installing charging
			 infrastructure, including offering additional incentives as described in
			 subsection (c)(4)(J);
							(ii)updating building codes, zoning or parking
			 rules, or permitting or inspection processes as described in subparagraphs (F),
			 (G), and (H) of subsection (c)(4);
							(iii)reducing the cost and increasing the
			 consumer adoption of plug-in electric drive vehicles through incentives as
			 described in subsection (c)(4)(I);
							(iv)workforce training, including training of
			 permitting officials;
							(v)public education described in the proposed
			 marketing plan; and
							(vi)shifting State, tribal, or local government
			 fleets to plug-in electric drive vehicles, at a rate in excess of the existing
			 Federal alternative fleet vehicle requirements.
							(C)Cost-sharing
							(i)In generalA grant provided under this paragraph shall
			 be subject to a minimum non-Federal cost-sharing requirement of 20
			 percent.
							(ii)Non-Federal sourcesThe Secretary shall—
								(I)determine the appropriate cost share for
			 each selected applicant; and
								(II)require that not less than 20 percent of
			 the cost of an activity funded by a grant under this paragraph be provided by a
			 non-Federal source.
								(iii)ReductionThe Secretary may reduce or eliminate the
			 cost-sharing requirement described in clause (i), as the Secretary determines
			 to be necessary.
							(iv)Calculation of amountIn calculating the amount of the
			 non-Federal share under this section, the Secretary—
								(I)may include allowable costs in accordance
			 with the applicable cost principles, including—
									(aa)cash;
									(bb)personnel costs;
									(cc)the value of a service, other resource, or
			 third party in-kind contribution determined in accordance with the applicable
			 circular of the Office of Management and Budget;
									(dd)indirect costs or facilities and
			 administrative costs; or
									(ee)any funds received under the power program
			 of the Tennessee Valley Authority or any Power Marketing Administration (except
			 to the extent that such funds are made available under an annual appropriation
			 Act);
									(II)shall include contributions made by State,
			 tribal, or local government entities and private entities; and
								(III)shall not include—
									(aa)revenues or royalties from the prospective
			 operation of an activity beyond the time considered in the grant, unless from a
			 qualified electric drive vehicle refueling property bond (as defined in section
			 54G(a) of the Internal Revenue Code of 1986);
									(bb)proceeds from the prospective sale of an
			 asset of an activity; or
									(cc)other appropriated Federal funds.
									(v)Repayment of Federal shareThe Secretary shall not require repayment
			 of the Federal share of a cost-shared activity under this section as a
			 condition of providing a grant.
							(vi)Title to propertyThe receipt of Federal funds under this
			 section shall not prohibit the purchaser of a vehicle, equipment, or other
			 property from retaining sole, permanent title to the vehicle, equipment, or
			 property at the conclusion of the program.
							(3)SelectionNot later than 120 days after the
			 application deadline established under paragraph (1), the Secretary shall
			 announce the names of the deployment communities selected under this
			 subsection.
					(e)Reporting requirements
					(1)In generalThe Secretary, in consultation with the
			 Committee, shall—
						(A)determine what data will be required to be
			 collected by participants in deployment communities and submitted to the
			 Department to allow for analysis of the deployment communities; and
						(B)develop metrics to determine the success of
			 the deployment communities.
						(2)Provision of dataAs a condition of participation in the
			 Program, a deployment community shall provide any data identified by the
			 Secretary under paragraph (1).
					(3)ReportsNot later than 3 years after the date of
			 enactment of this Act and again after the completion of the Program, the
			 Secretary shall submit to Congress a report that contains—
						(A)a description of the status of—
							(i)the deployment communities and the
			 implementation of the deployment plan of each deployment community;
							(ii)the rate of vehicle manufacturing
			 deployment and market penetration of plug-in electric drive vehicles;
			 and
							(iii)the deployment of residential and publicly
			 available infrastructure;
							(B)a description of the challenges experienced
			 and lessons learned from the program to date, including the activities
			 described in subparagraph (A); and
						(C)an analysis of the data collected under
			 this subsection.
						(f)Information clearinghouseThe Secretary shall make available to the
			 public, in a timely manner, information regarding the cost, performance, usage
			 data, and technical data regarding the deployment and integration of plug-in
			 electric drive vehicles in the deployment communities.
				(g)Proprietary informationThe Secretary shall, as appropriate,
			 provide for the protection of proprietary information and intellectual property
			 rights.
				(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,002,000,000.
				(i)Conforming amendmentSection 166(b)(5) of title 23, United
			 States Code, is amended—
					(1)in subparagraph (A), by striking
			 Before September 30, 2009, the State and inserting The
			 State; and
					(2)in subparagraph (B), by striking
			 Before September 30, 2009, the State and inserting The
			 State.
					305.Modifications to tax credits
				(a)Credit for new qualified plug-In electric
			 drive motor vehicles
					(1)Transferability
						(A)In generalSubsection (c) of section 30D of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(3)Refundable personal credit
									(A)In generalFor purposes of this title, in the case of
				a qualified deployment community taxpayer, the credit allowed under subsection
				(a) for any taxable year (determined after application of paragraph (1) and
				without regard to paragraph (2)(B)) shall be treated as a credit allowable
				under subpart C for such taxable year (and not allowed under subsection (a)),
				and paragraph (2) shall not apply to such credit.
									(B)Qualified deployment community
				taxpayerFor purposes of
				subparagraph (A), the term qualified deployment community taxpayer
				means a taxpayer—
										(i)who purchases a new qualified plug-in
				electric drive motor vehicle to which paragraph (1) does not apply, and
										(ii)who resides within, and registers such
				vehicle in, a deployment community selected by the Secretary under the Targeted
				Electric Vehicles Deployment Communities Program established by the
				Oil Independence for a Stronger
				America Act of 2010.
										For purposes of the preceding
				sentence, such a deployment community shall only be treated as a deployment
				community after the date on which such community is so selected (without regard
				to the date on which any funds under such Act are provided with respect to such
				community) and before the date on which Phase 1 of such program
				terminates.(C)Refundable credit may be
				transferred
										(i)In generalA qualified deployment community taxpayer
				may, in connection with the purchase of a new qualified plug-in electric drive
				motor vehicle, transfer any refundable credit described in subparagraph
				(A)—
											(I)to any person who is in the trade or
				business of selling new qualified plug-in electric drive motor vehicles and who
				sold such vehicle to the taxpayer, or
											(II)to any person who is in the trade or
				business of financing the sales of new qualified plug-in electric drive motor
				vehicles and who financed the taxpayer's purchase of such vehicle.
											(ii)DisclosureA qualified deployment community taxpayer
				may transfer a refundable credit described in subparagraph (A) to a person
				described in clause (i)(I) only if such person clearly discloses to such
				taxpayer, through the use of a window sticker attached to the new qualified
				plug-in electric drive motor vehicle—
											(I)the amount of the refundable credit
				described in subparagraph (A) with respect to such vehicle, and
											(II)a notification that the taxpayer will not
				be eligible for any credit under any other section of this title with respect
				to such vehicle unless the taxpayer elects not to have this section apply with
				respect to such vehicle.
											(iii)CertificationA transferee of a refundable credit
				described in subparagraph (A) may not claim such credit unless such claim is
				accompanied by a certification to the Secretary that the transferee reduced the
				price the taxpayer paid or the balance due to the financier, whichever is
				applicable, for the new qualified plug-in electric drive motor vehicle by the
				entire amount of such refundable credit.
										(iv)Consent required for
				revocationAny transfer under
				clause (i) may be revoked only with the consent of the Secretary.
										(v)Special rule for bulk
				purchasersA qualified
				deployment community taxpayer who purchases 10 or more new qualified plug-in
				electric drive motor vehicles during the taxable year may transfer a refundable
				credit described in subparagraph (A) to any person.
										(vi)RegulationsThe Secretary may prescribe such
				regulations as necessary—
											(I)to ensure that any refundable credit
				described in clause (i) is claimed once and not retransferred by a transferee,
				and
											(II)to provide a mechanism by which the
				transferee may claim and receive the credit within 3 months of the sale of the
				new qualified plug-in electric drive motor
				vehicle.
											.
						(B)Display of credit informationSection 32908(b)(1) of title 49, United
			 States Code, is amended—
							(i)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), and
							(ii)by inserting after subparagraph (D) the
			 following new subparagraph:
								
									(E)the amount of the new qualified plug-in
				electric drive motor vehicle credit allowable with respect to the sale of the
				automobile under section 30D of the Internal Revenue Code of 1986 (26 U.S.C.
				30D).
									.
							(2)Increased credit for taxpayers in
			 deployment communitiesSubsection (f) of section 30D of such Code
			 is amended by adding at the end the following new paragraph:
						
							(8)Increased credit for taxpayers in
				deployment communitiesIn the
				case of a qualified deployment community taxpayer (within the meaning of
				subsection (c)(3)(B)), subsection (b)(2) shall be applied by substituting
				$5,000 for
				$2,500.
							.
					(3)Increased per manufacturer
			 capParagraph (2) of section
			 30(D)(e) of such Code is amended by striking 200,000 and
			 inserting 300,000.
					(4)Extension and modification of new qualified
			 hybrid motor vehicle credit
						(A)ExtensionParagraph (3) of section 30B(k) of such
			 Code is amended by striking December 31, 2009 and inserting
			 December 31, 2016.
						(B)Qualified incremental hybrid
			 costClause (iii) of section
			 30B(d)(2)(B) of such Code is amended by striking does not
			 exceed— and all that follows and inserting “does not exceed—
							
								(I)$15,000, if such vehicle has a gross
				vehicle weight rating of not more than 14,000 pounds,
								(II)$30,000, if such vehicle has a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds,
								(III)$60,000, if such vehicle has a gross
				vehicle weight rating of more than 26,000 pounds but not more than 33,000
				pounds, and
								(IV)$100,000, if such vehicle has a gross
				vehicle weight rating of more than 33,000
				pounds.
								.
						(C)Applicable percentage for heavy trucks
			 achieving 20 percent increase in city fuel economyClause
			 (ii) of section 30B(d)(2)(B) of such Code is amended by redesignating
			 subclauses (I), (II), and (III) as subclauses (II), (III), and (IV),
			 respectively, and by inserting before subclause (II) (as so redesignated) the
			 following new subclause:
							
								(I)10 percent in the case of a vehicle to
				which clause (iii)(IV) applies if such vehicle achieves an increase in city
				fuel economy relative to a comparable vehicle of at least 20 percent but less
				than 30
				percent.
								.
						(D)Dollar limitationSubparagraph (B) of section 30B(d)(2) of
			 such Code is amended by adding at the end the following new clause:
							
								(vi)LimitationThe amount allowed as a credit under
				subsection (a)(3) with respect to a vehicle by reason of clause (i) of this
				subparagraph shall not exceed
				$24,000.
								.
						(E)Heavy electric vehiclesParagraph (3) of section 30B(d) of such
			 Code is amended by redesignating subparagraphs (B), (C), and (D) as
			 subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Heavy electric vehiclesIn the case of a vehicle with a gross
				vehicle weight rating of not less than 8,500 pounds, the term new
				qualified hybrid motor vehicle includes a motor vehicle—
									(i)which draws propulsion energy exclusively
				from a rechargeable energy storage system, and
									(ii)which meets the requirements of clauses
				(iii), (v), (vi), and (vii) of subparagraph
				(A).
									.
						(F)Credits may be transferredSubsection (d) of section 30B of such Code
			 is amended by adding at the end the following new paragraph:
							
								(4)Transferability of credit
									(A)In generalA taxpayer who places in service any
				vehicle may transfer the credit allowed under this subsection with respect to
				such vehicle through an assignment to the seller of such vehicle. Such transfer
				may be revoked only with the consent of the Secretary.
									(B)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that any credit transferred under
				subparagraph (A) is claimed once and not reassigned by such other
				person.
									.
						(b)Credit for alternative fuel vehicle
			 refueling property
					(1)Extension of increased credit for
			 electricity
						(A)In generalParagraph (6) of section 30C(e) of the
			 Internal Revenue Code of 1986 is amended—
							(i)by striking during 2009 and 2010 in
			 the heading and inserting during certain taxable years,
							(ii)by striking and before January 1,
			 2011,
							(iii)by inserting , which is placed in
			 service before January 1, 2011 (before January 1, 2017, in the case of property
			 which relates to electricity) after hydrogen in
			 subparagraph (A), and
							(iv)by inserting , which is placed in
			 service before January 1, 2011 after hydrogen in
			 subparagraph (B).
							(B)Extension of creditSubsection (g) of section 30C of such Code
			 is amended—
							(i)by striking and at the end
			 of paragraph (1),
							(ii)by redesignating paragraph (2) as paragraph
			 (3), and
							(iii)by inserting after paragraph (1) the
			 following new paragraph:
								
									(2)in the case of property relating to
				electricity, after December 31, 2016,
				and
									.
							(2)Modification of cost
			 provisionsSubsection (e) of
			 section 30C of such Code is amended by adding at the end the following new
			 paragraph:
						
							(7)Installation of electricity
				propertyIn the case of any
				qualified alternative fuel vehicle refueling property which relates to
				electricity, for purposes of subsection (a), the cost of such property shall
				include the cost of the original installation of such
				property.
							.
					(3)Transferability of creditSection 30C(e) of such Code, as amended by
			 paragraph (2), is amended by adding at the end the following new
			 paragraph:
						
							(8)Transferability of credit
								(A)In generalA person who places any qualified
				alternative fuel vehicle refueling property in service may transfer the credit
				under this section through an assignment to any other person. Such transfer may
				be revoked only with the consent of the Secretary.
								(B)CertificationA transferee of a credit described in
				subparagraph (A) may not claim such credit unless such claim is accompanied by
				a certification to the Secretary that the transferee reduced the price the
				transferor paid for the qualified alternative fuel vehicle refueling property
				by the entire amount of such credit.
								(C)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that the credit transferred under
				subparagraph (A) is claimed once and not reassigned by such other
				person.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				306.Qualified plug-in electric drive motor
			 vehicle refueling property bonds
				(a)In generalParagraph (1) of section 54A(d) of the
			 Internal Revenue Code of 1986 is amended—
					(1)by striking or at the end of
			 subparagraph (D),
					(2)by inserting or at the end
			 of subparagraph (E), and
					(3)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)a qualified plug-in electric drive motor
				vehicle refueling property
				bond,
							.
					(b)Qualified purposeSubparagraph (C) of section 54A(d)(2) of
			 the Internal Revenue Code of 1986 is amended—
					(1)by striking and at the end
			 of clause (iv),
					(2)by striking the period at the end of clause
			 (v) and inserting , and, and
					(3)by adding at the end the following new
			 clause:
						
							(vi)in the case of a qualified plug-in electric
				drive motor vehicle refueling property bond, a purpose specified in section
				54G(a)(1).
							.
					(c)Bonds allowedSubpart I of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
					
						54G.Qualified plug-in electric drive motor
				vehicle refueling property bonds
							(a)Qualified plug-In electric drive motor
				vehicle refueling property bondFor purposes of this subpart, the term
				qualified plug-in electric drive motor vehicle refueling property
				bond means any bond issued as part of an issue if—
								(1)100 percent of the available project
				proceeds of such issue are to be used for capital expenditures incurred by a
				qualified issuer for 1 or more qualified plug-in electric drive motor vehicle
				refueling properties,
								(2)the bond is issued by a qualified issuer,
				and
								(3)the issuer designates such bond for
				purposes of this section.
								(b)Reduced credit amountNotwithstanding paragraph (2) of section
				54A(b), the annual credit determined with respect to any qualified plug-in
				electric drive motor vehicle refueling property bond is 70 percent of the
				amount which would (but for this subsection) otherwise be determined under such
				paragraph with respect to such bond.
							(c)Limitation on amount of bonds
				designatedThe maximum
				aggregate face amount of bonds which may be designated under subsection (a) by
				any issuer shall not exceed the limitation amount allocated to such issuer
				under subsection (e).
							(d)National limitation on amount of bonds
				designatedThere is a
				national qualified plug-in electric drive motor vehicle refueling property bond
				limitation of $1,000,000,000.
							(e)AllocationsThe Secretary shall make allocations of the
				amount of the national qualified plug-in electric drive motor vehicle refueling
				property bond limitation described in subsection (d) among purposes described
				in subsection (a)(1) in such manner as the Secretary determines
				appropriate.
							(f)DefinitionsFor purposes of this section—
								(1)Qualified plug-in electric drive motor
				vehicle refueling propertyThe term qualified plug-in electric
				drive motor vehicle refueling property means any qualified alternative
				fuel vehicle refueling property (within the meaning of section 30C) which
				relates to electricity.
								(2)Qualified issuer
									(A)In generalThe term qualified issuer
				means a public power provider, a cooperative electric company, or a
				governmental body.
									(B)Denial of double benefitWith respect to any issue, the term
				qualified issuer shall not include any entity to which a credit
				under section 30C is allowed for the taxable year in which such issue is
				issued.
									(C)Governmental bodyThe term governmental body
				means any State or Indian tribal government, or any political subdivision
				thereof.
									(D)Public power providerThe term public power provider
				means a State utility that has a service obligation to end-users or to a
				distribution utility (within the meaning of section 217 of the Federal Power
				Act, as in effect on the date of the enactment of this section).
									(E)Cooperative electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or an organization described in section
				1381(a)(2)(C).
									.
				(d)Clerical amendmentThe table of sections for subpart I of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Sec. 54G. Qualified plug-in
				electric drive motor vehicle refueling property
				bonds.
						
						.
				(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), (c), and (d) shall apply to obligations issued after the
			 date of the enactment of this Act.
				(f)Loan guarantees
					(1)In generalSection 1705 of the Energy Policy Act of
			 2005 (42 U.S.C. 16516) is amended—
						(A)in subsection (a), by adding at the end the
			 following:
							
								(4)Charging infrastructure and networks of
				charging infrastructure for plug-in drive electric vehicles, if such charging
				infrastructure will be operational prior to December 31,
				2016.
								; and
				
						(B)by striking subsection (e) and inserting
			 the following:
							
								(e)SunsetThe authority to enter into guarantees
				under this section shall expire on September 30, 2011, except that for projects
				described in subsection (a)(4), the authority to enter into guarantees shall
				expire on December 31,
				2016.
								.
						307.Utility planning for plug-in electric drive
			 vehiclesThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
				(1)in section 111(d) (16 U.S.C. 2621(d)), by
			 adding at the end the following:
					
						(20)Plug-in electric drive vehicle
				planning
							(A)Utility plan for plug-in electric drive
				vehicles
								(i)In generalNot later than 2 years after the date of
				enactment of this paragraph, each electric utility shall develop a plan to
				support the use of plug-in electric drive vehicles, including medium and
				heavy-duty hybrid electric vehicles in the service area of the electric
				utility.
								(ii)RequirementsA plan under clause (i) shall
				investigate—
									(I)various levels of potential penetration of
				plug-in electric drive vehicles in the utility service area;
									(II)the potential impacts that the various
				levels would have on distribution infrastructure and on the operation of the
				transmission grid; and
									(III)the role of third parties in providing
				reliable and economical charging services.
									(iii)WaiverAn electric utility that determines that
				the electric utility will have no meaningful penetration of plug-in electric
				drive vehicles during the 5-year period beginning on the date of enactment of
				this paragraph may petition the Secretary to waive clause (i) for 5
				years.
								(iv)Updates
									(I)In generalEach electric utility shall update the plan
				of the electric utility every 5 years.
									(II)Resubmission of waiverAn electric utility that received a waiver
				under clause (iii) and wants the waiver to continue after the expiration of the
				waiver shall be required to resubmit the waiver.
									(v)ExemptionIf the Secretary determines that a plan
				required by a State regulatory authority meets the requirements of this
				paragraph, the Secretary may accept that plan and exempt the electric utility
				submitting the plan from the requirements of clause (i).
								(B)Support requirementsEach State regulatory authority (in the
				case of each electric utility for which the authority has ratemaking authority)
				and each municipal and cooperative utility shall—
								(i)participate in any local plan for the
				deployment of recharging infrastructure in communities located in the footprint
				of the authority or utility;
								(ii)require that charging infrastructure
				deployed is interoperable with products of all auto manufacturers to the
				maximum extent practicable; and
								(iii)consider adopting minimum requirements for
				deployment of electrical charging infrastructure and other appropriate
				requirements necessary to support the use of plug-in electric drive
				vehicles.
								(C)Cost recoveryEach State regulatory authority (in the
				case of each electric utility for which the authority has ratemaking authority)
				and each municipal and cooperative utility may consider whether, and to what
				extent, to allow cost recovery for plans and implementation of plans.
							(D)Smart grid integrationThe State regulatory authority (in the case
				of each electric utility for which the authority has ratemaking authority) and
				each municipal and cooperative utility, in accordance with regulations issued
				by the Federal Energy Regulatory Commission under section 1305(d) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17385), shall—
								(i)establish any appropriate protocols and
				standards for integrating plug-in electric drive vehicles into an electrical
				distribution system, including Smart Grid systems and devices as described in
				title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381
				et seq.);
								(ii)develop, to the maximum extent practicable,
				the means and methods for appropriate billing settlements between utilities,
				consumers, and third parties in and across utility territories;
								(iii)identify the smart grid infrastructure and
				information technology that would likely need to be installed to most
				efficiently manage plug-in electric vehicles; and
								(iv)in consideration of this section, review
				the determination made under subsection (a), including whether time-of-use
				pricing should be employed to enable the use of plug-in electric drive vehicles
				to contribute to meeting peak-load and ancillary service power needs.
								(E)DeterminationNot later than 3 years after the date of
				enactment of this paragraph, each State regulatory authority (with respect to
				each electric utility for which the authority has ratemaking authority), and
				each municipal and cooperative electric utility, shall complete the
				consideration, and shall make the determination, referred to in subsection (a)
				with respect to the standard established by this
				paragraph.
							
				(2)in section 112(c) (16 U.S.C.
			 2622(c))—
					(A)in the first sentence, by striking
			 Each State and inserting the following:
						
							(1)In generalEach
				State
							;
					(B)in the second sentence, by striking
			 In the case and inserting the following:
						
							(2)Specific standards
								(A)Net metering and fossil fuel generation
				efficiencyIn the
				case
								; 
					(C)in the third sentence, by striking
			 In the case and inserting the following:
						
							(B)Time-based metering and
				communicationsIn the
				case
							;
					(D)in the fourth sentence—
						(i)by striking In the case and
			 inserting the following:
							
								(C)InterconnectionIn the
				case
								;
				and
						(ii)by striking paragraph (15)
			 and inserting paragraph (15) of section 111(d);
						(E)in the fifth sentence, by striking
			 In the case and inserting the following:
						
							(D)Integrated resource planning, rate design
				modifications, smart grid investments, smart grid informationIn the
				case
							;
				and
					(F)by adding at the end the following:
						
							(E)Plug-in electric drive vehicle
				planningIn the case of the
				standards established by paragraph (20) of section 111(d), the reference
				contained in this subsection to the date of enactment of this Act shall be
				deemed to be a reference to the date of enactment of that
				paragraph.
							;
				and
					(3)in section 112(d) (16 U.S.C. 2622(d)), in
			 the matter preceding paragraph (1), by striking (19) and
			 inserting (20).
				308.Federal fleets
				(a)In generalElectricity consumed by Federal agencies to
			 fuel plug-in electric drive vehicles—
					(1)is an alternative fuel (as defined in
			 section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13218)); and
					(2)shall be accounted for under Federal fleet
			 management reporting requirements, not under Federal building management
			 reporting requirements.
					(b)Assessment and reportNot later than 180 days after the date of
			 enactment of this Act and at the completion of the Program, the Federal Energy
			 Management Program and the General Services Administration, in consultation
			 with the Task Force, shall complete an assessment of Federal Government fleets,
			 including the Postal Service and the Department of Defense, and submit a report
			 to Congress that describes—
					(1)for each Federal agency, which types of
			 vehicles the agency uses that would or would not be suitable for near-term and
			 medium-term conversion to plug-in electric drive vehicles, taking into account
			 the types of vehicles for which plug-in electric drive vehicles could provide
			 comparable functionality and lifecycle costs;
					(2)how many plug-in electric drive vehicles
			 could be deployed by the Federal Government in 5 years and in 10 years,
			 assuming that plug-in electric drive vehicles are available and are purchased
			 when new vehicles are needed or existing vehicles are replaced; and
					(3)the estimated cost to the Federal
			 Government for vehicle purchases under paragraph (2) for each fiscal
			 year.
					(c)Inventory and data collection
					(1)In generalIn carrying out the assessment and report
			 under subsection (b), the Federal Energy Management Program, in consultation
			 with the General Services Administration, shall—
						(A)develop an information request for each
			 agency that operates a fleet of at least 20 motor vehicles; and
						(B)establish guidelines for each agency to use
			 in developing a plan to deploy plug-in electric drive vehicles.
						(2)Agency responsesEach agency that operates a fleet of at
			 least 20 motor vehicles shall—
						(A)collect information on the vehicle fleet of
			 the agency in response to the information request described in paragraph (1);
			 and
						(B)develop a plan to deploy plug-in electric
			 drive vehicles.
						(3)Analysis of responsesThe Federal Energy Management Program
			 shall—
						(A)analyze the information submitted by each
			 agency under paragraph (2);
						(B)approve or suggest amendments to the plan
			 of each agency to ensure that the plan is consistent with the goals and
			 requirements of this title; and
						(C)submit a plan to Congress and the General
			 Services Administration to be used in developing the pilot program described in
			 subsection (e).
						(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
				(e)Pilot program To deploy plug-In electric
			 drive vehicles in the Federal fleet
					(1)In generalThe Administrator of General Services shall
			 acquire plug-in electric drive vehicles and the requisite charging
			 infrastructure to be deployed in a range of locations in the Federal fleet
			 during the 5-year period beginning on the date of enactment of this Act.
					(2)Data collectionThe Administrator of General Services shall
			 collect data regarding—
						(A)the cost, performance, and use of plug-in
			 electric drive vehicles in the Federal fleet;
						(B)the deployment and integration of plug-in
			 electric drive vehicles in the Federal fleet; and
						(C)the contribution of plug-in electric drive
			 vehicles in the Federal fleet toward reducing the use of fossil fuels and
			 greenhouse gas emissions.
						(3)ReportNot later than 6 years after the date of
			 enactment of this Act, the Administrator of General Services shall submit to
			 the appropriate committees of Congress a report that—
						(A)describes the status of plug-in electric
			 drive vehicles in the Federal fleet; and
						(B)includes an analysis of the data collected
			 under this subsection.
						(4)Public
			 websiteThe Federal Energy
			 Management Program shall maintain and regularly update a publicly available
			 website that provides information on the status of plug-in electric vehicles in
			 the Federal fleet.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
				309.Advanced batteries for tomorrow
			 prize
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, as part of the program described in section 1008 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary shall establish the
			 Advanced Batteries for Tomorrow Prize to competitively award cash prizes in
			 accordance with this section to advance the research, development,
			 demonstration, and commercial application of a 500-mile vehicle battery.
				(b)Battery specifications
					(1)In generalTo be eligible for the Prize, a battery
			 submitted by an entrant shall be—
						(A)able to power a plug-in electric drive
			 vehicle authorized to travel on the United States Federal-aid system of
			 highways for at least 500 miles before recharging;
						(B)of a size that would not be
			 cost-prohibitive or create space constraints, if mass-produced; and
						(C)cost-effective (measured in cost per
			 kilowatt hour), if mass-produced.
						(2)Additional requirementsThe Secretary, in consultation with the
			 Committee, shall establish any additional battery specifications that the
			 Secretary and the Committee determine to be necessary.
					(c)Private funds
					(1)In generalSubject to paragraph (2) and
			 notwithstanding section 3302 of title 31, United States Code, the Secretary may
			 accept, retain, and use funds contributed by any person, government entity, or
			 organization for purposes of carrying out this subsection—
						(A)without further appropriation; and
						(B)without fiscal year limitation.
						(2)Restriction on participationAn entity providing private funds for the
			 Prize may not participate in the competition for the Prize.
					(d)Technical reviewThe Secretary, in consultation with the
			 Committee, shall establish a technical review committee composed of non-Federal
			 officers to review data submitted by Prize entrants under this section and
			 determine whether the data meets the prize specifications described in
			 subsection (b).
				(e)Third party administrationThe Secretary may select, on a competitive
			 basis, a third party to administer awards provided under this section.
				(f)EligibilityTo be eligible for an award under this
			 section—
					(1)in the case of a private entity, the entity
			 shall be incorporated in and maintain a primary place of business in the United
			 States; and
					(2)in the case of an individual (whether
			 participating as a single individual or in a group), the individual shall be a
			 citizen or lawful permanent resident of the United States.
					(g)Award amounts
					(1)In generalSubject to the availability of funds to
			 carry out this section, the amount of the Prize shall be $10,000,000.
					(2)Breakthrough achievement
			 awardsIn addition to the
			 award described in paragraph (1), the Secretary, in consultation with the
			 technical review committee established under subsection (d), may award cash
			 prizes in recognition of breakthrough achievements in research, development,
			 demonstration, and commercial application of activities described in subsection
			 (b).
					(h)500-Mile battery award fund
					(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the 500-mile Battery Fund
			 (referred to in this section as the Fund), to be administered by
			 the Secretary, to be available without fiscal year limitation and subject to
			 appropriation, to award amounts under this section.
					(2)Transfers to FundThe Fund shall consist of—
						(A)such amounts as are appropriated to the
			 Fund under subsection (i); and
						(B)such amounts as are described in subsection
			 (c) and that are provided for the Fund.
						(3)ProhibitionAmounts in the Fund may not be made
			 available for any purpose other than a purposes described in subsection
			 (a).
					(4)Annual reports
						(A)In generalNot later than 60 days after the end of
			 each fiscal year beginning with fiscal year 2012, the Secretary shall submit a
			 report on the operation of the Fund during the fiscal year to—
							(i)the Committees on Appropriations of the
			 House of Representatives and of the Senate;
							(ii)the Committee on Energy and Natural
			 Resources of the Senate; and
							(iii)the Committee on Energy and Commerce of the
			 House of Representatives.
							(B)ContentsEach report shall include, for the fiscal
			 year covered by the report, the following:
							(i)A statement of the amounts deposited into
			 the Fund.
							(ii)A description of the expenditures made from
			 the Fund for the fiscal year, including the purpose of the expenditures.
							(iii)Recommendations for additional authorities
			 to fulfill the purpose of the Fund.
							(iv)A statement of the balance remaining in the
			 Fund at the end of the fiscal year.
							(5)Separate appropriations
			 accountSection 1105(a) of
			 title 31, United States Code, is amended—
						(A)by redesignating paragraphs (35) and (36)
			 as paragraphs (36) and (37), respectively;
						(B)by redesignating the second paragraph (33)
			 (relating to obligational authority and outlays requested for homeland
			 security) as paragraph (35); and
						(C)by adding at the end the following:
							
								(LL)a separate statement for the 500-mile
				Battery Fund established under section 8(h) of the Oil Independence for a Stronger America Act of
				2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
								.
						(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000.
				310.Research and development program
				(a)Research and development program
					(1)In generalThe Secretary, in consultation with the
			 Committee, shall establish a program to fund research and development in
			 advanced batteries, electric drive vehicle components, electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of electric drive vehicles and charging infrastructure.
					(2)Use of fundsThe program may include funding for—
						(A)the development of low-cost, smart-charging
			 and vehicle-to-grid connectivity technology;
						(B)the benchmarking and assessment of open
			 software systems using nationally established evaluation criteria; and
						(C)new technologies in electricity storage for
			 vehicles.
						(3)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the status of the program described in paragraph (1).
					(b)Secondary use applications program
					(1)In generalThe Secretary, in consultation with the
			 Committee, shall carry out a research, development, and demonstration program
			 that builds upon any work carried out under section 915 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16195) and—
						(A)identifies possible uses of a vehicle
			 battery after the useful life of the battery in a vehicle has been
			 exhausted;
						(B)assesses the potential for markets for uses
			 described in subparagraph (A) to develop, as well as any barriers to the
			 development of the markets; and
						(C)identifies the potential uses of a vehicle
			 battery—
							(i)with the most promise for market
			 development; and
							(ii)for which market development would be aided
			 by a demonstration project.
							(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress an initial report on the findings of the program described in
			 paragraph (1), including recommendations for stationary energy storage and
			 other potential applications for batteries used in plug-in electric drive
			 vehicles.
					(c)Demonstration projects
					(1)In generalBased on the results of the program
			 described in subsection (b), the Secretary, in consultation with the Committee,
			 shall develop guidelines for projects that demonstrate the secondary uses of
			 vehicle batteries.
					(2)Publication of guidelinesNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall—
						(A)publish the guidelines described in
			 paragraph (1); and
						(B)solicit applications for funding for
			 demonstration projects.
						(3)Grant programNot later than 38 months after the date of
			 enactment of this Act, the Secretary shall select proposals for grant funding
			 under this section, based on an assessment of which proposals are mostly likely
			 to contribute to the development of a secondary market for batteries.
					(d)Materials Recycling Study
					(1)In generalThe Secretary, in consultation with the
			 Committee, shall carry out a study on the recycling of materials from plug-in
			 electric drive vehicles and the batteries used in plug-in electric drive
			 vehicles.
					(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report on the findings of the study described in paragraph
			 (1).
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,530,000,000,
			 including—
					(1)$1,500,000,000 for use in conducting the
			 program described in subsection (a) for fiscal years 2011 through 2020;
					(2)$5,000,000 for use in conducting the
			 program described in subsection (b) for fiscal years 2011 through 2016;
			 and
					(3)$25,000,000 for use in providing grants
			 described in subsection (c) for fiscal years 2011 through 2020.
					311.Study on the supply of raw
			 materials
				(a)In generalThe Secretary of the Interior, in
			 consultation with the Secretary and the Task Force, shall conduct a study
			 that—
					(1)identifies the raw materials needed for the
			 manufacture of plug-in electric drive vehicles, batteries, and other components
			 for plug-in electric drive vehicles, and for the infrastructure needed to
			 support plug-in electric drive vehicles;
					(2)describes the primary or original sources
			 and known reserves and resources of those raw materials;
					(3)assesses, in consultation with the National
			 Academy of Sciences, the degree of risk to the manufacture, maintenance,
			 deployment, and use of plug-in electric drive vehicles associated with the
			 supply of those raw materials; and
					(4)identifies pathways to securing reliable
			 and resilient supplies of those raw materials.
					(b)ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary of the Interior shall submit to Congress a
			 report that describes the results of the study.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subsection $1,500,000.
				312.Plug-in Electric Drive Vehicle Technical
			 Advisory Committee
				(a)In generalThere is established the Plug-in Electric
			 Drive Vehicle Technical Advisory Committee to advise the Secretary on the
			 programs and activities under this title.
				(b)MissionThe mission of the Committee shall be to
			 advise the Secretary on technical matters, including—
					(1)the priorities for research and
			 development;
					(2)means of accelerating the deployment of
			 safe, economical, and efficient plug-in electric drive vehicles for mass market
			 adoption;
					(3)the development and deployment of charging
			 infrastructure;
					(4)the development of uniform codes,
			 standards, and safety protocols for plug-in electric drive vehicles and
			 charging infrastructure; and
					(5)reporting on the competitiveness of the
			 United States in plug-in electric drive vehicle and infrastructure research,
			 manufacturing, and deployment.
					(c)Membership
					(1)Members
						(A)In generalThe Committee shall consist of not less
			 than 12, but not more than 25, members.
						(B)RepresentationThe Secretary shall appoint the members to
			 Committee from among representatives of—
							(i)domestic industry;
							(ii)institutions of higher education;
							(iii)professional societies;
							(iv)Federal, State, and local governmental
			 agencies (including the National Laboratories); and
							(v)financial, transportation, labor,
			 environmental, or other appropriate organizations, as the Secretary determines
			 to be necessary.
							(2)Terms
						(A)In generalThe term of a Committee member shall not be
			 longer than 3 years.
						(B)Staggered termsThe Secretary may appoint members to the
			 Committee for differing term lengths to ensure continuity in the functioning of
			 the Committee.
						(C)ReappointmentsA member of the Committee whose term is
			 expiring may be reappointed.
						(3)ChairpersonThe Committee shall have a chairperson, who
			 shall be elected by and from the members.
					(d)ReviewThe Committee shall review and make
			 recommendations to the Secretary on the implementation of programs and
			 activities under this title.
				(e)Response
					(1)In generalThe Secretary shall consider and may adopt
			 any recommendation of the Committee under subsection (c).
					(2)Biennial report
						(A)In generalNot later than 2 years after the date of
			 enactment of this Act and every 2 years thereafter, the Secretary shall submit
			 to the appropriate committees of Congress a report describing any new
			 recommendations of the Committee.
						(B)ContentsThe report shall include—
							(i)a description of the manner in which the
			 Secretary has implemented or plans to implement the recommendations of the
			 Committee; or
							(ii)an explanation of the reason that a
			 recommendation of the Committee has not been implemented.
							(C)TimingThe report described in this paragraph
			 shall be submitted by the Secretary at the same time the President submits the
			 budget proposal for the Department of Energy to Congress.
						(f)CoordinationThe Committee shall hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees.
				(g)SupportThe Secretary shall provide to the
			 Committee the resources necessary to carry out this section, as determined to
			 be necessary by the Secretary.
				313.Plug-in Electric Drive Vehicle Interagency
			 Task Force
				(a)In generalNot later than 120 days after the date of
			 enactment of this Act, the President shall establish the Plug-in Electric Drive
			 Vehicle Interagency Task Force, to be chaired by the Secretary and which shall
			 consist of at least 1 representative from each of—
					(1)the Office of Science and Technology
			 Policy;
					(2)the Council on Environmental
			 Quality;
					(3)the Department of Energy;
					(4)the Department of Transportation;
					(5)the Department of Defense;
					(6)the Department of Commerce (including the
			 National Institute of Standards and Technology);
					(7)the Environmental Protection Agency;
					(8)the General Services Administration;
			 and
					(9)any other Federal agencies that the
			 President determines to be appropriate.
					(b)MissionThe mission of the Task Force shall be to
			 ensure awareness, coordination, and integration of the activities of the
			 Federal Government relating to electric drive vehicles, including—
					(1)plug-in electric drive vehicle research and
			 development (including necessary components);
					(2)the development of widely accepted
			 smart-grid standards and protocols for charging infrastructure;
					(3)the relationship of plug-in electric drive
			 vehicle charging practices to electric utility regulation;
					(4)the relationship of plug-in electric drive
			 vehicle deployment to system reliability and security;
					(5)the general deployment of plug-in electric
			 drive vehicles in the Federal, State, and local governments and for private
			 use;
					(6)the development of uniform codes,
			 standards, and safety protocols for plug-in electric drive vehicles and
			 charging infrastructure; and
					(7)the alignment of international plug-in
			 electric drive vehicle standards.
					(c)Activities
					(1)In generalIn carrying out this section, the Task
			 Force may—
						(A)organize workshops and conferences;
						(B)issue publications; and
						(C)create databases.
						(2)Mandatory activitiesIn carrying out this section, the Task
			 Force shall—
						(A)foster the exchange of generic,
			 nonproprietary information and technology among industry, academia, and the
			 Federal Government;
						(B)integrate and disseminate technical and
			 other information made available as a result of the programs and activities
			 under this title;
						(C)support education about plug-in electric
			 drive vehicles;
						(D)monitor, analyze, and report on the effects
			 of plug-in electric drive vehicle deployment on the environment and public
			 health, including air emissions from vehicles and electricity generating units;
			 and
						(E)review and report on—
							(i)opportunities to use Federal programs
			 (including laws, regulations, and guidelines) to promote the deployment of
			 plug-in electric drive vehicles; and
							(ii)any barriers to the deployment of plug-in
			 electric drive vehicles, including barriers that are attributable to Federal
			 programs (including laws, regulations, and guidelines).
							(d)Agency cooperationA Federal agency—
					(1)shall cooperate with the Task Force;
			 and
					(2)provide, on request of the Task Force,
			 appropriate assistance in carrying out this section, in accordance with
			 applicable Federal laws (including regulations).
					314.Prohibition on disposing of advanced
			 batteries in landfillsAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Mercury-Containing and Rechargeable Battery Management Act
			 (42 U.S.C. 14301 et seq.).
			315.Loan guarantees for advanced battery
			 purchases for use in stationary applicationsSubtitle B of title I of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
				
					137.Loan guarantees for advanced battery
				purchases
						(a)DefinitionsIn this section:
							(1)Qualified automotive batteryThe term qualified automotive
				battery means a battery that—
								(A)has at least 4 kilowatt hours of battery
				capacity; and
								(B)is designed for use in qualified plug-in
				electric drive motor vehicles but is purchased for nonautomotive
				applications.
								(2)Eligible entityThe term eligible entity
				means—
								(A)an original equipment manufacturer;
								(B)an electric utility;
								(C)any provider of range extension
				infrastructure; or
								(D)any other qualified entity, as determined
				by the Secretary.
								(b)Loan guarantees
							(1)In generalThe Secretary shall guarantee loans made to
				eligible entities for the aggregate purchase of not less than 200 qualified
				automotive batteries in a calendar year that have a total minimum power rating
				of 1 megawatt and use advanced battery technology.
							(2)RestrictionAs a condition of receiving a loan
				guarantee under this section, an entity purchasing qualified automotive
				batteries with loan funds guaranteed under this section shall comply with the
				provisions of the Buy American Act (41 U.S.C. 10a et seq.).
							(c)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section
				$50,000,000.
						.
			316.Model updating building codes, permitting
			 and inspection processes, and zoning or parking rules
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall develop and publish—
					(1)model building codes for the inclusion of
			 separate circuits for charging infrastructure, as appropriate, in new
			 construction and major renovations of private residences, buildings, or other
			 structures that could provide publicly available charging
			 infrastructure;
					(2)model construction permitting or inspection
			 processes that allow for the expedited installation of charging infrastructure
			 for purchasers of electric drive vehicles (including a permitting process that
			 allows a vehicle purchaser to have charging infrastructure installed the same
			 day a vehicle is purchased); and
					(3)model zoning, parking rules, or other local
			 ordinances that—
						(A)facilitate the installation of publicly
			 available charging infrastructure; and
						(B)allow for access to publicly available
			 charging infrastructure.
						(b)Optional adoptionAn applicant for selection as a deployment
			 community under section 303 shall not be required to use the model building
			 codes, permitting and inspection processes, or zoning, parking rules, or other
			 ordinances described in the report published under subsection (a).
				(c)Smart grid integrationIn developing the model codes or ordinances
			 described in subsection (a), the Secretary shall take into account smart grid
			 integration.
				(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,000,000.
				317.Workforce training
				(a)Maintenance and support
					(1)In generalThe Secretary, in consultation with the
			 Committee and the Task Force, shall award grants to institutions of higher
			 education and other qualified training and education institutions for the
			 establishment of programs to provide training and education for vocational
			 workforce development through centers of excellence.
					(2)PurposeTraining funded under this subsection shall
			 be intended to ensure that the workforce has the necessary skills needed to
			 maintain plug-in electric drive vehicles and the infrastructure required to
			 support plug-in electric drive vehicles.
					(3)ScopeTraining funded under this subsection shall
			 include training for—
						(A)first responders;
						(B)electricians and contractors who will be
			 installing infrastructure;
						(C)engineers;
						(D)code inspection officials; and
						(E)dealers and mechanics.
						(b)DesignThe Secretary shall award grants to
			 institutions of higher education and other qualified training and education
			 institutions for the establishment of programs to provide training and
			 education in designing plug-in electric drive vehicles and associated
			 components and infrastructure to ensure that the United States can lead the
			 world in this field.
				(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 implementation of the training programs under this section.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $250,000,000 to carry out this section.
				318.Credit for
			 grid-interactive plug-in vehicles
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						30E.Qualified
				grid-interactive plug-in vehicles
							(a)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the lesser
				of—
								(1)50 percent of the
				cost of any qualified grid-interactive plug-in vehicle placed in service by the
				taxpayer during the taxable year, or
								(2)$25,000.
								(b)Limitation on
				number of qualified grid-Interactive plug-In vehiclesNo credit
				shall be allowed with respect to any qualified grid-interactive plug-in vehicle
				placed in service after the calendar quarter in which the number of qualified
				grid-interactive vehicles placed in service in the United States after the date
				of the enactment of this section is at least 6,000.
							(c)Application
				with other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
									(B)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year (determined after application of paragraph (1)) shall not
				exceed the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 25D,
				30, and 30D) and section 27 for the taxable year.
										(d)Qualified
				grid-Interactive plug-In vehicleFor purposes of this section,
				the term qualified grid-interactive plug-in vehicle means any
				vehicle—
								(1)which—
									(A)is made by a
				manufacturer and originally placed in service by the taxpayer, or
									(B)has been modified
				to meet the requirements of paragraphs (3) and (4) by a qualified vehicle
				converter and originally placed in service as a modified vehicle by the
				taxpayer,
									(2)which is acquired
				for use or lease by the taxpayer and not for resale,
								(3)which is
				propelled to a significant extent by an electric motor which draws electricity
				from a traction battery which—
									(A)has not less than
				20 kilowatt hours of traction battery storage, and
									(B)has not less than
				12 kilowatt hours of charging and discharging power capability at 240
				volts,
									(4)which has
				hardware and software in place on the vehicle necessary to allow a qualified
				aggregator to control battery charging from and discharging to the electrical
				grid, and
								(5)with respect to
				which the taxpayer has entered into a contract or agreement with a qualified
				aggregator to provide grid services for not less than 3 years.
								(e)Other
				definitionsFor purposes of this section—
								(1)ManufacturerThe
				term manufacturer has the meaning given such term under section
				30B.
								(2)Qualified
				vehicle converterThe term qualified vehicle
				converter means any person who is in the trade or business of installing
				electric drive or grid interface components in existing vehicles.
								(3)Qualified
				aggregatorThe term qualified aggregator means any
				person who—
									(A)is in the trade
				or business of controlling multiple qualified grid-interactive plug-in vehicles
				to provide valuable grid services and paying owners of those vehicles for the
				ability to control charging and discharging of vehicle battery storage systems
				to the grid, and
									(B)is either—
										(i)an Independent
				System Operator as defined in section 3 of the Federal Power Act (16 U.S.C.
				796),
										(ii)a Regional
				Transmission Organization as defined in such section 3,
										(iii)a load-serving
				entity, or
										(iv)an independent
				company who accumulates grid services from a collection of qualified
				grid-interactive plug-in vehicles.
										(4)Load-serving
				entityThe term load-serving entity means an
				electricity distribution company or utility company that provides distribution
				and energy services for electricity and electric customer services.
								(f)Special
				rules
								(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
								(2)No double
				benefit
									(A)Coordination
				with credit for new qualified plug-in electric vehiclesNo credit
				shall be allowed under subsection (a) with respect to any vehicle for which a
				credit is allowed under section 30D.
									(B)Other
				provisionsThe amount of any deduction or credit (other than the
				credit allowed under section 30D) allowable under this chapter for a new
				qualified grid-interactive plug-in vehicle shall be reduced by the amount of
				credit allowed under subsection (a) for such vehicle.
									(3)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
								(4)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
								(g)TerminationThis section shall not apply to property
				placed in service after December 31,
				2015.
							.
				(b)Conforming
			 amendments
					(1)Section 38(a) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(37)the portion of
				the qualified grid-interactive plug-in vehicle credit to which section
				30E(c)(1)
				applies.
							.
					(2)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				30E(f)(1).
							.
					(3)Section 6501(m)
			 of such Code is amended by inserting 30E(f)(5), after
			 30D(e)(4),.
					(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 30E. Qualified grid-interactive plug-in
				vehicles.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IVTransportation
			 infrastructure
			ATransportation
			 options for families and businesses
				401.Oil savings
			 and greenhouse gas emission reductions through transportation
			 efficiency
					(a)Environmental
			 Protection AgencyPart A of title II of the Clean Air Act (42
			 U.S.C. 7521 et seq.) is amended by adding at the end the following:
						
							220.Oil savings
				and greenhouse gas emission reductions through transportation
				efficiency
								(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation (referred to in this section as the Secretary),
				shall promulgate, and update from time to time, regulations to
				establish—
									(1)national
				transportation-related goals for reducing oil consumption and greenhouse gas
				emissions that are commensurate with the emission reduction targets established
				under the Oil Independence for a Stronger
				America Act of 2010 and the amendments made by that Act;
									(2)standardized
				models and related methods, to be used by States, metropolitan planning
				organizations, and air quality agencies to address oil savings and emission
				reduction goals, including—
										(A)the development
				of surface transportation-related oil savings and greenhouse gas emission
				reduction targets pursuant to sections 134 and 135 of title 23, and sections
				5303 and 5304 of title 49, United States Code;
										(B)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from transportation strategies;
										(C)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from State and regional transportation plans;
										(D)the establishment
				of surface transportation-related oil consumption and greenhouse gas emission
				baselines at national, State, and regional levels; and
										(E)the measurement
				and assessment of actual surface transportation-related oil consumption and
				emissions to assess progress toward achievement of oil savings and emission
				targets at the State and regional levels;
										(3)methods for
				collection of data on transportation-related oil consumption and greenhouse gas
				emissions; and
									(4)publication and
				distribution of successful strategies employed by States, Indian tribes,
				metropolitan planning organizations, and other entities to reduce
				transportation-related oil consumption and greenhouse gas emissions.
									(b)Role of
				Department of TransportationThe Secretary, in consultation with
				the Administrator, shall promulgate, and update from time to time,
				regulations—
									(1)to improve the
				ability of transportation planning models and tools, including travel demand
				models, to address oil consumption and greenhouse gas emissions;
									(2)to assess
				projected surface transportation-related travel activity and transportation
				strategies from State and regional transportation plans; and
									(3)to update
				transportation planning requirements and approval of transportation plans as
				necessary to carry out this section.
									(c)Consultation
				and modelsIn promulgating the regulations, the Administrator and
				the Secretary—
									(1)shall consult
				with States, Indian tribes, metropolitan planning organizations, and air
				quality agencies;
									(2)may use existing
				models and methodologies if the models and methodologies are widely considered
				to reflect the best practicable modeling or methodological approach for
				assessing actual and projected transportation-related oil consumption and
				greenhouse gas emissions from transportation plans and projects; and
									(3)shall consider
				previously developed plans that were based on models and methodologies for
				reducing oil consumption and greenhouse gas emissions in applying those
				regulations to the first approvals after promulgation.
									(d)TimingThe
				Administrator and the Secretary shall—
									(1)publish proposed
				regulations under subsections (a) and (b) not later than 1 year after the date
				of enactment of this section; and
									(2)promulgate final
				regulations under subsections (a) and (b) not later than 18 months after the
				date of enactment of this section.
									(e)Assessment
									(1)In
				generalAt least every 6 years after promulgating final
				regulations under subsections (a) and (b), the Administrator and the Secretary
				shall jointly assess current and projected progress in reducing national
				transportation-related oil consumption and greenhouse gas emissions.
									(2)RequirementsThe
				assessment shall—
										(A)examine the
				contributions to emission reductions attributable to—
											(i)improvements in
				vehicle efficiency;
											(ii)greenhouse gas
				performance of transportation fuels;
											(iii)reductions in
				vehicle miles traveled;
											(iv)changes in
				consumer demand and use of transportation management systems; and
											(v)any other
				greenhouse gas-related transportation policies enacted by Congress; and
											(B)include an
				analysis of the impact of the investments made by each State and metropolitan
				planning organization through the applicable statewide transportation
				improvement program and transportation improvement program, respectively, over
				the most recent 6-year period on reducing transportation-related greenhouse gas
				emissions and oil consumption.
										(3)State
				departments of transportationThe Secretary shall issue guidance
				to establish procedures for State departments of transportation to collect and
				report the data required for the Secretary to carry out the assessment.
									(4)Results of
				assessmentThe Secretary and the Administrator shall
				consider—
										(A)the results of
				the assessment conducted under this subsection; and
										(B)based on those
				results, whether technical or other updates to regulations required under this
				section and sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code, are
				necessary.
										.
					(b)Metropolitan
			 planning organizations
						(1)Title
			 23Section 134 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for; and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the website of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web;
								(D)in subsection
			 (j)(5)(A), by striking subsection (k)(4) and inserting
			 subsection (k)(5); and
							(E)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)DefinitionsIn
				this subsection:
											(A)Metropolitan
				planning organizationThe term metropolitan planning
				organization means a metropolitan planning organization described in
				clause (i) or (ii) of paragraph (7)(B).
											(B)Scenario
				analysisThe term scenario analysis means the use of
				a planning tool that—
												(i)develops a range
				of scenarios representing various combinations of transportation strategies,
				land use strategies, and development patterns, estimates of how each of those
				scenarios would perform in meeting the oil savings and greenhouse gas emission
				reduction targets based on analysis of various forces (such as health,
				transportation, economic or environmental factors, and land use) that affect
				growth;
												(ii)includes
				features such as—
													(I)the involvement
				of the general public, key stakeholders, and elected officials on a broad
				scale;
													(II)the creation of
				an opportunity for those participants to educate each other as to growth trends
				and trade-offs, as a means to incorporate values and feedback into future
				plans; and
													(III)the use of
				continuing efforts and ongoing processes; and
													(iii)may include key
				elements such as—
													(I)identification of
				the considerations shaping planning decisions and outcomes;
													(II)determination of
				patterns of interaction;
													(III)creation of
				scenarios for discussion purposes;
													(IV)analysis of
				implications;
													(V)evaluation of
				scenarios; and
													(VI)use of
				monitoring indicators.
													;
				and
								(iii)by adding at
			 the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)MPOs
				within TMAsAll provisions and requirements of this section,
				including the requirements for transportation oil savings and greenhouse gas
				reduction efforts, shall apply to metropolitan planning organizations that also
				serve as transportation management areas.
												(ii)Other
				MPOsA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all applicable provisions and
				requirements of this section and the Oil
				Independence for a Stronger America Act of 2010 and amendments
				made by that Act, including requirements of the transportation oil savings and
				greenhouse gas reduction efforts.
													(C)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization that also serves as a transportation
				management area shall develop surface transportation-related oil savings and
				greenhouse gas emission reduction targets, as well as strategies to meet those
				targets, in consultation with State air agencies and Indian tribes as part of
				the metropolitan transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9).
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission and travel demand models and related methodologies
				established in the final regulations required under section 220 of the Clean
				Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with regional transportation plans and transportation
				improvement programs; and
													(V)be selected
				through scenario analysis, and include, pursuant to the requirements of the
				transportation planning process under this section, transportation investment
				and management strategies that reduce oil consumption and greenhouse gas
				emissions from the transportation sector over the life of the plan, such
				as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions in each metropolitan planning organization under
				this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil
				Independence for a Stronger America Act of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(2)Title
			 49Section 5303 of title 49, United States Code, is
			 amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the website of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web; and
								(D)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph
				(7)(B).
										;
				and
								(iii)by adding at
			 the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)In
				generalThe requirements of the transportation greenhouse gas
				reduction efforts shall apply only to metropolitan planning organizations
				within a transportation management area.
												(ii)Development of
				planA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all provisions and
				requirements of this section, including requirements of the transportation oil
				savings and greenhouse gas reduction efforts.
													(C)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization shall develop surface transportation-related
				oil savings and greenhouse gas emission reduction targets, as well as
				strategies to meet those targets, in consultation with State air agencies and
				Indian tribes as part of the metropolitan transportation planning process under
				this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9) of title 23.
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with regional transportation plans and transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions in each metropolitan planning organization under
				this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil
				Independence for a Stronger America Act of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(c)States
						(1)Title
			 23Section 135 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, energy, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the website of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by adding at
			 the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national goals pursuant to
				section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1)), and include,
				pursuant to the requirements of the transportation planning process under this
				section, transportation investment and management strategies that reduce oil
				consumption and greenhouse gas emissions from the transportation sector over
				the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iii).
												(C)Coordination
				and consultation with public agenciesTransportation oil savings
				and greenhouse gas emission targets and plans pursuant to this section shall be
				developed—
												(i)in coordination
				with—
													(I)all metropolitan
				planning organizations covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act
				of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(2)Title
			 49Section 5304 of title 49, United States Code is
			 amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the website of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by adding at
			 the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section shall address transportation-related oil consumption and
				greenhouse gas emissions by including oil savings and emission reduction
				targets and strategies to meet those targets.
											(B)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national targets pursuant
				to section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles; and
														(ll)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iii).
												(C)Coordination
				and consultation with public agenciesTransportation oil savings
				and greenhouse gas targets and plans pursuant to this section shall be
				developed—
												(i)in coordination
				with—
													(I)all metropolitan
				planning organizations covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act
				of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(d)ApplicabilitySection
			 304 of the Clean Air Act (42 U.S.C. 7604) shall not apply to the planning
			 provisions of this section or any amendment made by this section.
					(e)Land Use
			 AuthorityNothing in this section or an amendment made by this
			 section—
						(1)infringes on the
			 existing authority of local governments to plan or control land use; or
						(2)provides or
			 transfers authority over land use to any other entity.
						(f)Table of
			 contentsThe table of
			 contents of title II of the Clean Air Act (42 U.S.C. prec. 7401) is amended by
			 adding at the end the following:
						
							
								Sec. 220. Greenhouse gas emission reductions through
				transportation
				efficiency.
							
							.
					402.Investing in
			 transportation greenhouse gas emission reduction programs
					(a)In
			 generalThe Secretary of Transportation (referred to in this
			 section as the Secretary) shall distribute funds made available
			 to carry out this section to States and metropolitan planning organizations to
			 carry out the purposes of this section for each fiscal year, including—
						(1)supporting the
			 development and updating of transportation greenhouse gas reduction targets and
			 strategies; and
						(2)providing
			 financial assistance to implement plans approved pursuant to—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(b)Allocation for
			 planning
						(1)In
			 generalSubject to paragraph (2), the Secretary shall distribute
			 not more than 10 percent of the funds available to carry out this section for a
			 fiscal year for metropolitan planning organizations to develop and update
			 transportation plans, including targets and strategies for greenhouse gas
			 emission reduction under—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(2)Eligible
			 organizationsThe Secretary shall distribute the funds available
			 under paragraph (1) to metropolitan planning organizations (as defined in
			 section 134(k)(1) of title 23, United States Code) in the proportion
			 that—
							(A)the population
			 within such a metropolitan planning organization; bears to
							(B)the total
			 population of all such metropolitan planning organizations.
							(c)Performance
			 awards
						(1)In
			 generalAfter distributing funds pursuant to subsection (b)(1),
			 and subject to subsection (h), the Secretary shall distribute the remainder of
			 the funds made available to carry out this section to provide support to States
			 and metropolitan planning organizations.
						(2)CriteriaIn
			 making distributions under this subsection, the Secretary, in consultation with
			 the Administrator, shall develop criteria for making the distribution, taking
			 into consideration, with respect to areas to be covered by the
			 distributions—
							(A)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced as a result of
			 implementation of a plan, within a covered area;
							(B)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced per capita as
			 a result of the implementation of a plan, within the covered area;
							(C)the
			 cost-effectiveness of reducing oil consumption and greenhouse gas emissions
			 during the life of the plan;
							(D)progress toward
			 achieving oil savings and emission reductions target established under—
								(i)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
								(ii)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code;
								(E)reductions in oil
			 consumption and greenhouse gas emissions previously achieved by States and
			 metropolitan planning organizations during the 5-year period beginning on the
			 date of enactment of this Act;
							(F)the extent to
			 which the plan increases transportation options and mobility, particularly for
			 low-income individuals, minorities, the elderly, households without motor
			 vehicles, cost-burdened households, and the disabled;
							(G)the extent to
			 which projects funded will facilitate development patterns and strategies that
			 reduce oil consumption and greenhouse gas emissions; and
							(H)other factors,
			 including innovative approaches, minimization of costs, and consideration of
			 economic development, revenue generation, consumer fuel cost-savings, and other
			 economic, environmental, and health benefits, as the Secretary determines to be
			 appropriate.
							(d)Requirement for
			 reduced oil consumption and emissionsFunds received under
			 subsection (c) may be used only to fund strategies that demonstrate reductions
			 in oil consumption and greenhouse gas emissions that are sustainable over the
			 life of the applicable transportation plan.
					(e)Cost-SharingThe
			 Federal share of the costs of a project receiving Federal financial assistance
			 under this section shall be 80 percent.
					(f)Compliance with
			 applicable laws
						(1)In
			 generalSubject to paragraph (2), a project receiving funds under
			 this section shall comply with all applicable Federal laws (including
			 regulations), including applicable requirements of titles 23 and 49, United
			 States Code.
						(2)EligibilityProject
			 eligibility shall be determined in accordance with this section.
						(3)Determination
			 of applicable modal requirementsThe Secretary shall—
							(A)have the
			 discretion to designate the specific modal requirements that shall apply to a
			 project; and
							(B)be guided by the
			 predominant modal characteristics of the project in the event that a project
			 has cross-modal application.
							(g)Additional
			 requirements
						(1)In
			 generalAs a condition of the receipt of funds under this
			 section, the interests of public transportation employees affected by the
			 assistance shall be protected under arrangements that the Secretary of Labor
			 determines—
							(A)to be fair and
			 equitable; and
							(B)to provide
			 benefits equal to the benefits established under section 5333(b) of title 49,
			 United States Code.
							(h)Miscellaneous
						(1)Road-use and
			 congestion pricing measuresAll projects supported by funds made
			 available under this section shall not be subject to section 301 of title 23,
			 United States Code shall be eligible to receive amounts collected through
			 road-use and congestion pricing measures.
						(2)LimitationsThe
			 Administrator may not approve any transportation plan for a project that would
			 be inconsistent with existing design, procurement, and construction guidelines
			 established by the Department of Transportation.
						(3)TransfersWith
			 the approval of the Secretary, recipients of funds under this section may enter
			 into agreements providing for the transfer of funds or value to private
			 transportation providers or ineligible public entities (such as local
			 governments, air quality agencies, zoning commissions, special districts, and
			 transit agencies) that have statutory responsibility or authority for actions
			 necessary to implement strategies pursuant to—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(i)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					403.Commuter
			 benefits equity
					(a)Uniform dollar
			 limitation for all types of transportation fringe benefits
						(1)In
			 generalSection 132(f)(2) of the Internal Revenue Code of 1986
			 (relating to limitation on exclusion) is amended—
							(A)by striking
			 $100 in subparagraph (A) and inserting $230,
			 and
							(B)by striking
			 $175 in subparagraph (B) and inserting
			 $230.
							(2)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
							(A)by striking the
			 last sentence,
							(B)by striking
			 1999 and inserting 2009, and
							(C)by striking
			 1998 and inserting 2008.
							(3)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						(b)Clarification
			 of Federal employee benefitsSection 7905 of title 5, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (2)(C), by inserting and after the semicolon;
							(B)in paragraph (3),
			 by striking ; and and inserting a period; and
							(C)by striking
			 paragraph (4); and
							(2)in subsection
			 (b)(2), by striking subparagraph (A) and inserting the following:
							
								(A)a qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
								.
						BFreight
			 transportation
				411.Freight
			 transportation goal and plan
					(a)Freight
			 transportation options goal
						(1)In
			 generalSubject to paragraph (2), it shall be the goal of the
			 United States to shift at least 10 percent of freight shipped by truck to rail
			 or marine shipping by calendar year 2020.
						(2)IncreaseThe
			 Secretary of Transportation may increase the goal established under paragraph
			 (1) based on the evaluation of national freight rail and marine shipping
			 infrastructure and the national freight transportation options plan developed
			 pursuant to subsection (b).
						(b)Freight
			 transportation plan
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary of Transportation shall develop a national freight
			 transportation options plan.
						(2)ContentsThe
			 plan developed under paragraph (1) shall include—
							(A)an evaluation of
			 national freight rail and marine shipping infrastructure;
							(B)an assessment of
			 barriers to increased movement of freight by rail and marine shipping;
							(C)an identification
			 of areas or corridors in which additional capacity or other infrastructure is
			 needed to allow increased use of freight rail and marine shipping; and
							(D)a strategic plan
			 for investments in capacity or other measures to encourage increased use of
			 freight rail and marine shipping to meet the goal established under subsection
			 (a).
							412.Freight rail
			 congestion grants
					(a)In
			 generalSection 24105 of title 49, United States Code, is amended
			 to read as follows:
						
							24105.Freight rail
				congestion grants
								(a)AuthorityThe
				Secretary of Transportation may make grants to States for financing the capital
				costs of facilities, infrastructure, and equipment for high priority rail
				corridor projects necessary to reduce congestion in freight rail
				transportation.
								(b)Eligible
				projectsProjects eligible for grants under this section shall be
				covered by a State rail plan and provide public benefits (as defined by chapter
				27).
								(c)Federal
				shareThe Federal share of the cost of a project financed under
				this section shall not exceed 80 percent.
								(d)Grant
				conditionsThe Secretary of Transportation shall require each
				recipient of a grant under this section to comply with the applicable grant
				requirements of section 24405.
								(e)Equitable
				distributionThe Secretary shall take such measures as are
				necessary to ensure an equitable geographic distribution of funds and an
				appropriate balance in addressing the needs of urban and rural
				communities.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as are
				necessary.
								.
					(b)Table of
			 sections amendmentThe table of sections for chapter XXX of title
			 49, United States Code, is amended by striking the item relating to section
			 24105 and inserting the following:
						
							
								Sec. 24105. Freight rail congestion
				grants.
							
							.
					413.Rail
			 electrification study
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the benefits and costs of electrification of rail corridors,
			 including the role of rail electrification in meeting the national oil
			 independence goal established under section 101.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report describing the results of the study required
			 under subsection (a).
					VAlternative
			 transportation fuels
			AAdvanced
			 biofuels
				501.Allowance of
			 investment tax credit for advanced biofuel facilities
					(a)In
			 generalSubsection (a) of section 48 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(6)Election to
				treat qualified advanced biofuel facilities as energy property
								(A)In
				generalIn the case of any qualified property which is part of a
				qualified advanced biofuel facility investment credit facility—
									(i)such property
				shall be treated as energy property for purposes of this section, and
									(ii)the energy
				percentage with respect to such property shall be 30 percent.
									(B)Qualified
				propertyFor purposes of this paragraph, the term qualified
				property means property—
									(i)which is—
										(I)tangible personal
				property, or
										(II)other tangible
				property (not including a building or its structural components), but only if
				such property is used as an integral part of the qualified investment credit
				facility, and
										(ii)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(C)Qualified
				advanced biofuel facilityFor purposes of this paragraph, the
				term qualified advanced biofuel facility means any
				facility—
									(i)the primary
				purpose of which is the production of advanced biofuels which are
				transportation-grade fuels,
									(ii)which is
				originally placed in service by the taxpayer after the date of the enactment of
				this paragraph and before December 31, 2015, and
									(iii)with respect to
				which the taxpayer makes an election to have this paragraph apply.
									(D)Advanced
				biofuelsFor purposes of subparagraph (C), the term
				advanced biofuel means alcohol (as defined in section 40(d)(1)),
				other than ethanol derived from corn starch, used as a fuel which has lifecycle
				greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air
				Act) at least 50 percent less than baseline lifecycle greenhouse gas emissions
				(as defined in section 211(o)(1)(C) of such
				Act).
								.
					(b)Coordination
			 with special allowance for cellulosic biofuel plant
			 propertyParagraph (8) of section 168(l) of the Internal Revenue
			 Code of 1986 is amended by inserting or under section 48(a)(6)
			 before the period at the end.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					502.Grants for
			 advanced biofuel facility propertySection 1603 of division B of the American
			 Recovery and Reinvestment Act of 2009 is amended by adding at the end the
			 following new subsection:
					
						(k)Application to
				qualified advanced biofuel facility propertyIn the case of
				qualified property (as defined in section 48(a)(6)(B) of the Internal Revenue
				Code of 1986) which is part of a qualified advanced biofuel facility (within
				the meaning of section 48(a)(6)(C) of such Code)—
							(1)such qualified
				property shall be treated as specified energy property for purposes of this
				section, and
							(2)in applying this
				section to such qualified property—
								(A)subsection (a)
				shall be applied—
									(i)by substituting
				the 2-year period beginning on the date of the enactment of this
				Act for 2009 or 2010 each place it appears, and
									(ii)by substituting
				after such 2-year period for 2010 in paragraph
				(2) thereof,
									(B)the applicable
				percentage with respect to such qualified property shall be 30 percent,
								(C)the credit
				termination date with respect to such qualified property shall be January 1,
				2016, and
								(D)subsection (j)
				shall be applied by substituting the date which is 9-months after the
				2-year period described in subsection (k)(2)(A)(i) for October
				1,
				2011.
								.
				503.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
					(a)Cellulosic
			 biofuel producer credit
						(1)General
			 ruleParagraph (4) of section 40(a) of the Internal Revenue Code
			 of 1986 is amended by inserting and algae-based after
			 cellulosic.
						(2)DefinitionsParagraph
			 (6) of section 40(b) of such Code is amended—
							(A)by inserting
			 and
			 algae-based after Cellulosic in the
			 heading,
							(B)by striking
			 subparagraph (A) and inserting the following:
								
									(A)In
				generalThe cellulosic and algae-based biofuel producer credit of
				any taxpayer is an amount equal to the applicable amount for each gallon
				of—
										(i)qualified
				cellulosic biofuel production, and
										(ii)qualified
				algae-based biofuel
				production.
										,
							(C)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (I), (J), and (K),
			 respectively,
							(D)by inserting
			 and
			 algae-based after cellulosic in the
			 heading of subparagraph (I), as so redesignated,
							(E)by inserting
			 or algae-based biofuel, whichever is appropriate, after
			 cellulosic biofuel in subparagraph (J), as so
			 redesignated,
							(F)by inserting
			 and qualified algae-based biofuel production after
			 qualified cellulosic biofuel production in subparagraph (K), as
			 so redesignated, and
							(G)by inserting
			 after subparagraph (E) the following new subparagraphs:
								
									(F)Qualified
				algae-based biofuel productionFor purposes of this section, the
				term qualified algae-based biofuel production means any
				algae-based biofuel which is produced by the taxpayer, and which during the
				taxable year—
										(i)is
				sold by the taxpayer to another person—
											(I)for use by such
				other person in the production of a qualified algae-based biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
											(II)for use by such
				other person as a fuel in a trade or business, or
											(III)who sells such
				algae-based biofuel at retail to another person and places such algae-based
				biofuel in the fuel tank of such other person, or
											(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
										The
				qualified algae-based biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(G)Qualified
				algae-based biofuel mixtureFor purposes of this paragraph, the
				term qualified algae-based biofuel mixture means a mixture of
				algae-based biofuel and gasoline or of algae-based biofuel and a special fuel
				which—
										(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
										(ii)is used as a fuel
				by the person producing such mixture.
										(H)Algae-based
				biofuelFor purposes of this paragraph—
										(i)In
				generalThe term algae-based biofuel means any
				liquid fuel, including gasoline, diesel, aviation fuel, and ethanol,
				which—
											(I)is produced from
				the biomass of algal organisms, and
											(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
											(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
										(iii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added
				denaturants.
										.
							(3)Conforming
			 amendments
							(A)Subparagraph (D)
			 of section 40(d)(3) of such Code is amended—
								(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading,
								(ii)by
			 inserting or (b)(6)(F) after (b)(6)(C) in clause
			 (ii), and
								(iii)by inserting
			 or algae-based after such cellulosic.
								(B)Paragraph (6) of
			 section 40(d) of such Code is amended—
								(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading, and
								(ii)by
			 striking the first sentence and inserting No cellulosic and algae-based
			 biofuel producer credit shall be determined under subsection (a) with respect
			 to any cellulosic or algae-based biofuel unless such cellulosic or algae-based
			 biofuel is produced in the United States and used as a fuel in the United
			 States.
								(C)Paragraph (3) of
			 section 40(e) of such Code is amended by inserting and algae-based after
			 cellulosic in the heading.
							(D)Paragraph (1) of
			 section 4101(a) of such Code is amended—
								(i)by
			 inserting or algae-based after cellulosic,
			 and
								(ii)by
			 inserting and 40(b)(6)(H), respectively after section
			 40(b)(6)(E).
								(b)Special
			 allowance for cellulosic biofuel plant propertySubsection (l) of
			 section 168 of the Internal Revenue Code of 1986 is amended—
						(1)by inserting
			 and
			 algae-based after cellulosic in the
			 heading,
						(2)by inserting
			 and any qualified algae-based biofuel plant property after
			 qualified cellulosic biofuel plant property in paragraph
			 (1),
						(3)by redesignating
			 paragraphs (4) through (8), as amended by section 501, as paragraphs (6)
			 through (10), respectively,
						(4)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (7)(C), as so
			 redesignated,
						(5)by striking
			 with respect to and all that follows in paragraph (9), as so
			 redesignated, and inserting with respect to any qualified cellulosic
			 biofuel plant property and any qualified algae-based biofuel plant property
			 which ceases to be such qualified property.,
						(6)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (10), as so
			 redesignated, and
						(7)by inserting
			 after paragraph (3) the following new paragraphs:
							
								(4)Qualified
				algae-based biofuel plant propertyThe term qualified
				algae-based biofuel plant property means property of a character subject
				to the allowance for depreciation—
									(A)which is used in
				the United States solely to produce algae-based biofuel,
									(B)the original use
				of which commences with the taxpayer after the date of the enactment of this
				paragraph,
									(C)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this paragraph, but only if no written binding contract for
				the acquisition was in effect on or before such date, and
									(D)which is placed in
				service by the taxpayer before January 1, 2013.
									(5)Algae-based
				biofuel
									(A)In
				generalThe term algae-based biofuel means any
				liquid fuel which is produced from the biomass of algal organisms.
									(B)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae
				(seaweeds).
									.
						(c)Effective
			 dates
						(1)Cellulosic
			 biofuel producer creditThe amendments made by subsection (a)
			 shall apply to fuel produced after the date of the enactment of this
			 Act.
						(2)Special
			 allowance for cellulosic biofuel plant propertyThe amendments
			 made by subsection (b) shall apply to property purchased and placed in service
			 after the date of the enactment of this Act.
						504.Extension of
			 cellulosic biofuel producer credit
					(a)In
			 generalSubparagraph (K) of section 40(b)(6) of the Internal
			 Revenue Code of 1986, as redesignated by section 503(a)(2)(C), is amended by
			 striking January 1, 2013 and inserting January 1,
			 2016,
					505.Extension of
			 special allowance for cellulosic biofuel plant property
					(a)In
			 generalParagraph (2)(D) of section 168(l) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2013 and
			 inserting January 1, 2016.
					(b)Algae-Based
			 biofuelParagraph (4)(D) of section 168(l) of the Internal
			 Revenue Code of 1986, as amended by section 503(b)(7), is amended by striking
			 January 1, 2013 and inserting January 1,
			 2016.
					(c)Conforming
			 amendmentParagraph (7)(B) of section 168(l) of the Internal
			 Revenue Code of 1986, as redesignated by section 503(b)(3), is amended by
			 striking January 1, 2013 and inserting January 1,
			 2016.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					506.Extension of
			 incentives for biodiesel and renewable diesel
					(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2015.
					(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
						(1)Paragraph (6) of
			 section 6426(c) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2015.
						(2)Subparagraph (B)
			 of section 6427(e)(6) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2009 and inserting December 31,
			 2015.
						(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
					507.Extension of
			 alcohol fuels tax credits
					(a)In
			 generalParagraph (1) of section 40(e) of the Internal Revenue
			 Code of 1986 is amended—
						(1)in subparagraph
			 (A), by striking December 31, 2010 and inserting December
			 31, 2015, and
						(2)in subparagraph
			 (B), by striking January 1, 2011 and inserting January 1,
			 2016.
						(b)Rule for credit
			 for ethanol blendersSubsection (h) of section 40 of the Internal
			 Revenue Code of 1986 is amended—
						(1)in paragraph (1),
			 by striking during calendar years 2001 through 2010 and
			 inserting after calendar year 2001, and
						(2)in paragraph (2),
			 by inserting at the end the following flush sentence:
							
								In the
				case of any sale or use after calendar year 2010, the blender amount and the
				low-proof blender amount shall be 0
				cents..
						(c)Effective
			 dateThe amendments made by this section shall apply to alcohol
			 produced, sold, or used after December 31, 2010.
					BPowering vehicles
			 with natural gas
				511.Credit for
			 qualified natural gas motor vehicles
					(a)In
			 general
						(1)In
			 generalSubsection (e) of section 30B of the Internal Revenue
			 Code of 1986 (relating to new qualified alternative fuel motor vehicle credit)
			 is amended by adding at the end the following new paragraphs:
							
								(6)Special rules
				for qualified natural gas motor vehicles
									(A)In
				generalIn the case of a qualified natural gas motor
				vehicle—
										(i)such motor
				vehicle shall be treated as a new qualified alternative fuel motor vehicle
				under this subsection,
										(ii)paragraph (3)
				shall be applied by multiplying each of the dollar amounts contained in such
				paragraph by 2, and
										(iii)the credit
				allowed under this subsection shall be transferrable as provided in
				subparagraph (B).
										(B)Transferability
				of credit
										(i)In
				generalA taxpayer who places in service qualified natural gas
				motor vehicle may transfer the credit allowed under this subsection with
				respect to such vehicle through an assignment to the seller, the manufacturer,
				or the lessee of such vehicle. Such transfer may be revoked only with the
				consent of the Secretary.
										(ii)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under clause (i) is claimed once and not reassigned by such
				other person.
										(7)Qualified
				natural gas motor vehicle
									(A)In
				generalFor purposes of this subsection, the term qualified
				natural gas motor vehicle means any motor vehicle—
										(i)which is
				described in subparagraph (B), (C), or (D),
										(ii)the original use
				of which commences with the taxpayer,
										(iii)which is
				acquired by the taxpayer for use or lease, but not for resale, and
										(iv)which is placed
				in service before the date which is 10 years after the date of the enactment of
				this paragraph.
										(B)Heavy duty
				vehiclesA motor vehicle is described in this subparagraph if
				such motor vehicle—
										(i)is made by a
				manufacturer,
										(ii)has a gross
				vehicle weight rating of more than 8,500 pounds, and
										(iii)is—
											(I)only capable of
				operating on compressed or liquified natural gas, or
											(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel.
											(C)Light and
				medium duty vehiclesA motor vehicle is described in this
				subparagraph if such motor vehicle—
										(i)is made by a
				manufacturer,
										(ii)has a gross
				vehicle weight rating of not more 8,500 pounds,
										(iii)is—
											(I)only capable of
				operating on compressed or liquified natural gas, or
											(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel,
											(iv)is of a
				character subject to depreciation, and
										(v)is acquired by a
				taxpayer who—
											(I)owns and operates
				not less than 10 motor vehicles in the course of a trade or business at the
				time of the acquisition, and
											(II)has placed in
				service more than 2 motor vehicles described in clauses (i) through (iv) or
				described in subparagraph (D)(iii) after the date of the enactment of this
				paragraph.
											(D)Converted or
				repowered vehicles
										(i)In
				generalA motor vehicle is described in this subparagraph if such
				motor vehicle is a motor vehicle described in clause (ii) or clause (iii) which
				is converted or repowered so that it—
											(I)is only capable
				of operating on compressed or liquified natural gas, or
											(II)is capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel, is capable
				of operating on compressed or liquefied natural gas.
											(ii)Heavy duty
				vehiclesA motor vehicle is described in this clause if such
				motor vehicle—
											(I)has a gross
				vehicle weight rating of more than 8,500 pounds, and
											(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower.
											(iii)Light and
				medium duty vehiclesA motor vehicle is described in this clause
				if such motor vehicle—
											(I)has a gross
				vehicle weight rating of not more 8,500 pounds,
											(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower,
											(III)is of a
				character subject to depreciation,
											(IV)is acquired by a
				taxpayer who owns and operates not less than 10 motor vehicles in the course of
				a trade or business at the time of the acquisition, and
											(V)is acquired by a
				taxpayer who has placed in service more than 2 motor vehicles described in
				subclauses (I) through (III) or described in subparagraph (C) after the date of
				the enactment of this paragraph.
											(iv)Special
				rules
											(I)Treatment as
				newFor purposes of this subsection, the original use of any
				motor vehicle described in clause (i) shall be treated as beginning with the
				first use after the date of the conversion or repower.
											(II)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such vehicle.
											(E)Special
				ruleFor purposes of this subsection, in the case of a motor
				vehicle which—
										(i)is described in
				subparagraph (C) or (D)(iii),
										(ii)is placed in
				service after the date of the enactment of this paragraph, and
										(iii)is placed in
				service by a taxpayer in a taxable year prior to the taxable year in which such
				taxpayer places in service the third such motor vehicle described in
				subparagraph (C) or (D)(iii) after such date of enactment.
										such
				motor vehicle shall be treated as placed in service in the taxable year in
				which such third motor vehicle is placed in
				service..
						(2)Conforming
			 amendmentSubparagraph (B) of section 30B(e)(5) of such Code is
			 amended by inserting (other than a qualified natural gas motor
			 vehicle) after paragraph (3).
						(b)Mixed-Fuel
			 vehiclesSubparagraph (C) of section 30B(e)(5) of the Internal
			 Revenue Code of 1986 is amended by striking a mixed-fuel vehicle which
			 operates using and all that follows and
			 inserting
						
							a mixed-fuel vehicle
			 which—(i)in the case of
				such a vehicle which is capable of operating on compressed or liquified natural
				gas, operates using at least 65 percent compressed or liquified natural gas and
				not more than 35 percent petroleum-based fuel, and
							(ii)in the case of
				any other such vehicle, operates using at least 75 percent alternative fuel and
				not more than 25 percent petroleum-based
				fuel.
							.
					(c)Alternative
			 minimum tax treatmentSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended by redesignating clauses (i) through
			 (ix) as clauses (ii) through (x), respectively, and by inserting after before
			 clause (ii) (as so redesignated) the following new clause:
						
							(i)the amount of the
				credit determined under section 30B which is attributable to a qualified
				natural gas motor vehicle (as defined in section
				30B(e)(7)).
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					512.Natural gas
			 vehicle bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 (relating to qualified tax credit bonds) of the
			 Internal Revenue Code of 1986, as amended by section 306, is amended by adding
			 at the end the following new section:
						
							54H.Natural gas
				vehicle bonds
								(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
									(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
									(2)the bond is
				issued by a governmental body,
									(3)the issuer
				designates such bond for purposes of this section, and
									(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
									(b)Limitation on
				amount of bonds designated
									(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
									(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
									(3)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
									(c)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
										(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
										(C)such projects
				will be completed with due diligence and such available project proceeds will
				be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
									(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State, territory, possession of the United States, the
				District of Columbia, Indian tribal government, and any political subdivision
				thereof.
								(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
									(1)1 or more qualified natural gas vehicles
				(as defined in section 30B(e)(7)), or
									(2)1 or more qualified alternative fuel
				vehicle refueling properties which are used to store and or dispense compressed
				or liquefied natural gas (within the meaning of section 30C(c)).
									(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2019.
								.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986, as amended by section 306,
			 is amended by striking or at the end of subparagraph (E), by
			 inserting or at the end of subparagraph (F), and by inserting
			 after subparagraph (F) the following new subparagraph:
							
								(G)a natural gas
				vehicle
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code, as amended by section 306, is amended by
			 striking and at the end of clause (v), by striking the period at
			 the end of clause (vi) and inserting , and, and by adding at the
			 end the following new clause:
							
								(vii)in the case of
				a natural gas vehicle bond, a purpose specified in section
				54H(a)(1).
								.
						(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of such Code, as amended by section 306, is amended
			 by adding at the end the following new item:
						
							
								Sec. 54H. Natural gas vehicle
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					513.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
					(a)Deduction for
			 manufacturing facilities
						(1)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 179E the following new
			 section:
							
								179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
									(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
									(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
										(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
										(2)50 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
										(c)Election
										(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
										(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
										(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
										(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
											(A)the original use
				of which commences with the taxpayer,
											(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2020, and
											(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
											(2)Qualified
				property
											(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
												(i)any qualified
				natural gas vehicles (as defined in section 30B(e)(7)), or
												(ii)any eligible
				component.
												(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a qualified natural
				gas vehicle.
											(e)Special rule
				for dual use property
										(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
											(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
											(B)the percentage of
				property expected to be produced which is not so described.
											(2)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the purpose of this
				subsection.
										.
						(2)Clerical
			 amendmentThe table of sections of part VI of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 179E the following new item:
							
								
									Sec. 179F. Expensing for manufacturing facilities producing
				vehicles fueled by compressed natural gas or liquified natural
				gas.
								
								.
						(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended by adding at the end the following new subsection:
						
							(g)Election To
				treat amounts attributable to qualified manufacturing facility
								(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)35 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
									(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
									(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
									(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
									(B)who does not make
				an election under section 179F(c), and
									(C)who makes an
				election under this subsection.
									(4)Other
				definitions and special rules
									(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
									(B)Special rule
				for dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
										(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
										(ii)the percentage
				of property expected to be produced which is not qualified property.
										(C)Election
										(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
										(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
										(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					514.Study of
			 increasing natural gas and liquefied petroleum gas vehicles in Federal
			 fleet
					(a)In
			 generalThe Administrator of General Services, in consultation
			 with the Administrator and the Secretary, shall conduct a study of the means by
			 which the Federal fleet could increase the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the
			 fleet.
					(b)ComponentsIn
			 conducting the study, the Administrator of General Services shall—
						(1)take into
			 consideration Executive Order 13514 (74 Fed. Reg. 52117; relating to Federal
			 leadership in environmental, energy, and economic performance) requiring
			 agencies to meet a 30 percent reduction in vehicle fleet petroleum use by
			 2020;
						(2)assess—
							(A)the barriers to
			 increasing the number of natural gas and liquefied petroleum gas vehicles in
			 the Federal fleet;
							(B)the potential for
			 maximizing the use of natural gas and liquefied petroleum gas vehicles in the
			 fleet;
							(C)the expected
			 reductions in petroleum use and greenhouse gas emissions as part of the
			 potential impacts of increasing natural gas and liquefied petroleum in the
			 fleet; and
							(D)the lifecycle
			 costs involved in fleet conversions, including the cost savings from reduced
			 fuel consumption;
							(3)provide a
			 separate analysis of the potential costs of installing the specific fueling
			 infrastructure required to increase natural gas and liquefied petroleum gas in
			 the fleet; and
						(4)include
			 feasibility assessments for increasing the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the fleet over a
			 base period of 10 years and accelerated periods of 3 and 5 years.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report on the results of the study conducted under this section.
					VIHeating oil and
			 propane conservation
			601.Energy
			 efficiency improvements for heating oil, propane, and kerosene use in homes and
			 commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Cost-effectiveThe
			 term cost-effective, with respect to an energy efficiency program,
			 means that the program meets the total resource cost test, which requires that
			 the net present value of economic benefits over the life of the program or
			 measure (including avoided supply and delivery costs and deferred or avoided
			 investments) is greater than the net present value of the economic costs over
			 the life of the program, including program costs and incremental costs borne by
			 the energy consumer.
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)NORAThe
			 term NORA means a national oilheat research alliance established
			 pursuant to section 704 of the National Oilheat Research Alliance Act of 2000
			 (42 U.S.C. 6201 note; Public Law 106–469) or a successor entity.
					(4)PERCThe
			 term PERC means the Propane Education and Research Council
			 authorized by the Propane Education and Research Act of 1996 (15 U.S.C. 6401 et
			 seq.) or a successor entity.
					(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)Energy
			 Efficiency Improvement for Heating Oil, Propane, and Kerosene Program
					(1)EstablishmentThere
			 is established in the Department the Energy Efficiency Improvement for Heating
			 Oil, Propane, and Kerosene Program under which the Secretary shall provide
			 funds to each State that has elected to participate in programs operated by
			 NORA or PERC to carry out cost-effective energy efficiency programs for homes
			 and buildings that use home heating oil, propane, and kerosene.
					(2)Distribution of
			 fundsThe Secretary shall distribute funds under paragraph (1)
			 among the States based on the relative amount of funds collected in each State
			 under the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) and the Propane Education and Research Act of 1996 (15
			 U.S.C. 6401 et seq.).
					(c)Use of
			 proceeds
					(1)In
			 generalA State shall use the amounts distributed under
			 subsection (b)(2) to carry out cost-effective energy efficiency programs for
			 consumers that use home heating oil, propane, or kerosene for residential or
			 commercial purposes.
					(2)Administration
			 and delivery mechanismsIn administering a program under this
			 section, a State shall—
						(A)to the maximum
			 extent practicable, deliver efficiency programs through, or integrated with,
			 existing energy efficiency programs supervised by the State, including, as
			 appropriate, energy efficiency programs administered by parties other than the
			 State;
						(B)to the maximum
			 extent practicable, coordinate the administration and delivery of energy
			 efficiency programs supported under this section, among other such programs and
			 with existing programs for various fuel types, to deliver comprehensive,
			 fuel-blind, coordinated programs to consumers;
						(C)ensure that
			 funding provided under this section does not displace or substitute for
			 existing or alternative sources of funding for energy efficiency
			 programs;
						(D)taking into
			 account subparagraphs (A) through (C), designate 1 or more energy efficiency
			 program administrators for cost-effective home heating oil, propane, and
			 kerosene efficiency programs;
						(E)designate an
			 existing, or establish a new, stakeholder oversight council or equivalent to
			 review efficiency program designs and efficiency program cost-effectiveness and
			 make recommendation for improvement and ensure coordination between efficiency
			 programs for other fuels such as electricity and natural gas;
						(F)establish
			 methodologies and processes for the manner by which efficiency programs are
			 developed, administered, reviewed, and approved in the State and report to the
			 Secretary annually on the methodologies and processes used to develop,
			 administer, review, and approve home heating oil, propane, and kerosene
			 programs; and
						(G)ensure that
			 evaluation, monitoring, and verification of the efficiency programs are
			 conducted by an independent third-party annually with reporting to the States,
			 public, and the Secretary.
						(d)Reports
					(1)StateNot
			 later than April 30 of each year, each State that receives funds under this
			 section shall submit to the Secretary a report for the previous calendar year
			 in accordance with such requirements as the Secretary may prescribe
			 that—
						(A)describes the use
			 by the State of funds provided by this section, including a description of the
			 cost-effective energy efficiency programs funded;
						(B)demonstrates the
			 consumer savings, cost-effectiveness of, and the lifetime and annual energy
			 savings achieved by, energy efficiency programs funded under this section;
			 and
						(C)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 the Secretary may issue, evaluating the performance of the cost-effective
			 energy efficiency programs funded under this section, including consumer
			 savings, cost-effectiveness of, and the lifetime and annual energy savings of
			 the efficiency programs.
						(2)Secretary
						(A)In
			 generalNot later than April 30, 2013, and every 2 years
			 thereafter, the Secretary shall submit to Congress a report containing—
							(i)an
			 evaluation of the consumer savings, cost-effectiveness of, and the lifetime and
			 annual energy savings achieved by, energy efficiency programs funded under this
			 section; and
							(ii)recommendations
			 for means of more effectively achieving consumer savings, cost-effectiveness,
			 and lifetime and annual energy savings through efficiency programs for home
			 heating oil, propane, and kerosene consumer for residential or commercial
			 purposes.
							(B)PublicationThe
			 Secretary shall make the reports submitted under subparagraph (A) available to
			 the public, including by publishing the reports on the Internet.
						(e)EnforcementIf
			 the Secretary determines that a State is not in compliance with this section,
			 the Secretary may distribute funds that would have been distributed to the
			 State under subsection (b)2) among the remaining States, on a pro rata basis,
			 for use in carrying out programs under this section.
				602. Renewable
			 biomass thermal energy for commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Commercial
			 building
						(A)In
			 generalThe term commercial building means a
			 building that—
							(i)is
			 located in the United States; and
							(ii)was in existence
			 or initially designed as of December 31, 2009.
							(B)ExclusionsThe
			 term commercial building does not include—
							(i)a
			 federally owned building; or
							(ii)a
			 residential building.
							(2)Eligible
			 buildingThe term eligible building means a
			 commercial building or multifamily residential building that uses (or, if under
			 development but not yet constructed, is designed to consume) heating oil or
			 another petroleum product as the primary thermal energy source of the
			 building.
					(3)Multifamily
			 residential building
						(A)In
			 generalThe term multifamily residential building
			 means a structure of 5 or more dwelling units that—
							(i)is
			 located in the United States; and
							(ii)was in existence
			 or initially designed as of December 31, 2009.
							(B)ExclusionThe
			 term multifamily residential building does not include a federally
			 owned building.
						(4)ProgramThe
			 term program means the renewable biomass thermal energy loan
			 program established under this section.
					(5)Qualified
			 boilerThe term qualified boiler means a wood or
			 wood-pellet fired boiler or furnace that—
						(A)has a capacity of
			 not less than 300,000 Btu per hour; and
						(B)meets or exceeds
			 60 percent total system efficiency based on lower heating value.
						(6)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a State, political subdivision of a State, tribal
			 government, energy utility, natural gas utility, nonprofit or community-based
			 organization, energy service company, retailer, or any other qualified entity
			 that—
						(A)meets the
			 eligibility requirements of this section; and
						(B)is approved by
			 the State that administers the program in the State.
						(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)EstablishmentThe
			 Secretary shall establish a renewable biomass thermal energy loan program under
			 which the Secretary shall make grants to States to support financial assistance
			 provided by qualified program delivery entities for replacing, in eligible
			 buildings, thermal energy systems that use heating oil or another petroleum
			 product in qualified boilers.
				(c)Eligibility of
			 qualified program delivery entitiesTo be eligible to participate
			 in the program, a qualified program delivery entity—
					(1)shall offer a
			 financing product under which eligible participants may pay over time for the
			 cost to the owner of an eligible building (after all applicable Federal, State,
			 local, and other rebates or incentives are applied) of replacing or redesigning
			 a thermal energy system that uses heating oil or another petroleum product with
			 a qualified boiler;
					(2)shall offer an
			 incentive or other strategy for encouraging the owner of an eligible building
			 to make energy efficiency improvements to the thermal energy delivery system of
			 an eligible building at the same time as a qualified boiler is
			 installed;
					(3)shall establish
			 standard underwriting criteria to determine the eligibility of program
			 applicants, which criteria shall be consistent with commercially recognized
			 best practices applicable to the form of financial assistance being provided
			 (as determined by the designated entity administering the program in the
			 State); and
					(4)may establish and
			 offer financing mechanisms to pool the needs of multiple eligible buildings
			 into a single finance package in order to lower transactions costs and enable
			 projects in small or low-income municipalities to participate in the
			 program.
					(d)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the formula used to allocate funds to States to carry out
			 State energy conservation plans established under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
				(e)Qualified
			 program delivery entitiesBefore making a grant to a State under
			 this section, the Secretary shall require the Governor of the State to provide
			 to the Secretary a letter of assurance that the State—
					(1)has 1 or more
			 qualified program delivery entities that meet the requirements of this
			 section;
					(2)has established a
			 loan program mechanism that incorporates an effective repayment mechanism,
			 which may include—
						(A)on-utility-bill
			 repayment;
						(B)tax assessment or
			 other form of property assessment financing;
						(C)municipal service
			 charges;
						(D)energy or energy
			 efficiency services contracts; or
						(E)alternative
			 contractual repayment mechanisms that have been demonstrated to have
			 appropriate risk mitigation features; and
						(3)will provide, in
			 a timely manner, all information regarding the administration of the program as
			 the Secretary may require to permit the Secretary to meet the reporting
			 requirements of subsection (h).
					(f)Use of grant
			 fundsGrant funds made available to States under the program may
			 be used to support financing products offered by qualified program delivery
			 entities to eligible participants, by providing—
					(1)interest rate
			 reductions;
					(2)loan loss
			 reserves or other forms of credit enhancement;
					(3)revolving loan
			 funds from which qualified program delivery entities may offer direct
			 loans;
					(4)other debt
			 instruments or financial products necessary—
						(A)to maximize
			 leverage provided through available funds; and
						(B)to support
			 widespread deployment of qualified boilers; and
						(5)technical
			 assistance delivered for nonprofit or community based organizations and local
			 governments in economically distressed counties, on financing options or
			 project development and design offered to eligible entities, particularly
			 eligible entities located in low-income communities, HUB zones, or other
			 Federal designations aimed at increasing the participation and benefit from
			 Federal programs of underserved or low-income communities.
					(g)Use of
			 repayment fundsIn the case of a revolving loan fund established
			 by a State described in subsection (f)(3), a qualified program delivery entity
			 may use funds repaid by eligible participants under the program to provide
			 financial assistance for additional eligible participants to make improvements
			 described in subsection (b) in a manner that is consistent with this section or
			 other such criteria as are prescribed by the State.
				(h)Program
			 evaluationNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a program evaluation that
			 describes—
					(1)how many eligible
			 participants have participated in the program;
					(2)how many jobs
			 have been created through the program, directly and indirectly;
					(3)what steps could
			 be taken to promote further deployment of qualified boilers;
					(4)the quantity of
			 verifiable energy savings, renewable energy deployment, eligible building owner
			 energy bill savings, and other benefits of the program; and
					(5)the performance
			 of the programs carried out by qualified program delivery entities under this
			 section, including information on the rate of default and repayment.
					(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for each of fiscal years 2011
			 through 2020.
				
